Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 1 of 48 Page ID #:14




                   Exhibit 1




                                                                      Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 2 of 48 Page ID #:15


                                 MASTER LOAN SALE AGREEMENT


       This MASTER LOAN SALE AGREEMENT (this “Agreement”), is made effective as of
 May
_________           7
                    ___,         17
                              20__       (“Effective           Date”),              by       and       between
 ICG10 Capital, LLC
______________________________________,          a ____________________
                                                    Florida Limited Liability Company  for itself and on behalf
of any and all lending “funds” sponsored by it and/or any parties controlled by, under the control of
or in common control with it (collectively, “Seller”), and PS FUNDING, INC., a Delaware
corporation, and its designated assignee (“Buyer”). Capitalized terms that are not otherwise defined
herein shall have the meanings ascribed to them in Article 1 of this Agreement.

                                                RECITALS

       Seller is the holder of the Loans, with each such Loan being evidenced, secured, and/or
guaranteed by the Loan Documents applicable thereto, as such Loan Documents are more
particularly described in the Loan Purchase Certificate for the Loan(s) in question.

       From time to time, Buyer desires to purchase and assume from Seller, and Seller desires to
sell and assign to Buyer, all of Seller’s right, title, and interest in and to one (1) or more of the Loans
(as evidenced by the Notes and other Loan Documents applicable to the Loans in question), and any
and all of the Seller’s rights, duties, and obligations that may exist with respect thereto, on a
servicing-released basis, pursuant to the terms and conditions of this Agreement and the applicable
Loan Purchase Certificates.

                                              AGREEMENT

      NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:

                                          ARTICLE 1        – DEFINED TERMS

        As used herein and/or in any Loan Purchase Certificate, the following terms shall have the
following meanings. Whenever the context of this Agreement and/or any Loan Purchase Certificate
requires, references to the singular number shall include the plural, and the plural shall include the
singular, where appropriate; words denoting gender shall be construed to include the masculine,
feminine, and neuter where appropriate; and specific enumeration shall not exclude the general, and
shall be considered as cumulative.

Section 1.1        “Accepted Servicing Practices” shall mean, with respect to any Loan, those mortgage
                   servicing practices of prudent business purpose residential mortgage lending
                   institutions which service mortgage loans of the same type as such Loan in the
                   jurisdiction where the related Collateral is located, including, without limitation,
                   mortgage servicing practices that comply with any applicable laws and regulations and
                   any applicable insurer or guarantor requirements in respect of a Loan.

Section 1.2        “Appraisal” shall mean, with respect to any Loan, an appraisal of the value of the
                   related Property that was made, and signed within three (3) months of the Loan


PSLEGAL_v.2_8_16                                   1

                                                                                                    Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 3 of 48 Page ID #:16


                   origination date that meets the requirements of Title XI of FIRREA, and prepared by a
                   Qualified Appraiser. All appraisals shall be written, in form and substance, to (i)
                   USPAP standards or (ii) satisfies applicable legal and regulatory requirements. If the
                   Loan provides for a holdback of loan proceeds to be used for rehabilitation or repair of
                   the Property, the appraisal shall be based on the “as repaired” value of the Property
                   (i.e., assuming completion of all repairs contemplated by Seller); and if the Loan does
                   not provide for such a holdback, then the appraisal shall be based on the Property’s “as
                   is” value.

Section 1.3        “Borrower” or “Borrowers” shall mean, with respect to the Loan in question,
                   individually and collectively, as applicable, those certain borrowers under such Loans,
                   as identified on Schedule 1 attached to the Loan Purchase Certificate for such Loan.

Section 1.4        “BPO” shall mean, with respect to any Loan, a broker’s price opinion of the “as is”
                   fair market value of the related Property given by a licensed real estate agent or broker
                   acceptable to Buyer, incorporating an interior inspection of the residence on such
                   Property and obtained by or on behalf of Seller or Buyer in conformity with customary
                   and usual and business practices.

Section 1.5        “Business Day” shall mean any day which is not a Saturday or Sunday and is not a
                   public holiday in California, or a day on which businesses are required or requested to
                   close by government proclamation.

Section 1.6        “Buyer’s Platform” shall mean one or more online platforms or websites operated by
                   Buyer or an affiliate of Buyer, including, without limitation, the platform located at
                   peerstreet.com and operated by Peer Street, Inc., a Delaware corporation.

Section 1.7        “Closing” shall mean, for the Loan in question, the consummation of the transactions
                   set forth herein and contemplated in a Loan Purchase Certificate for such Loan, and,
                   without limitation, shall not occur unless and until Seller has received the entirety of
                   the Purchase Price for such Loan pursuant to the terms and conditions of this
                   Agreement and such Loan Purchase Certificate.

Section 1.8        “Closing Date” shall mean, for the purchase of a particular Loan, the date on which
                   the Assignment of Security Instrument assigning the beneficial interest in such
                   Security Instrument to Buyer for such Loan is recorded in the Official Records of each
                   and every County and State in which the Property securing such Loan is located,
                   which shall in no event be later than the Scheduled Closing Date applicable to such
                   Loan, unless otherwise agreed to by Buyer and Seller in writing.

Section 1.9        “Collateral” shall mean, for a particular Loan, any and all real and/or personal
                   property securing the indebtedness and other obligations of the Borrowers and/or
                   Guarantors under such Loan, including without limitation, the Properties encumbered
                   by such Loan.

Section 1.10              “Crowd Investors” shall mean any investor to whom Buyer advertises loans
                   and/or from whom Buyer solicits investments, whether on Buyer’s Platform or
                   otherwise.

PSLEGAL_v.2_8_16                                    2

                                                                                                  Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 4 of 48 Page ID #:17


Section 1.11              “Diligence Period” shall mean, for the Loan in question, a period commencing
                   upon delivery of the complete Loan File and ending on the date on which the Loan
                   Purchase Certificate is fully executed.

Section 1.12               “Guarantor” or “Guarantors” shall mean, with respect to the Loan in question,
                   individually and collectively, as applicable, any guarantor, surety, or other Person
                   (other than the Borrowers) that has guaranteed the indebtedness and/or obligations, in
                   whole or in part, of the Borrowers, and any of them, under such Loan.

Section 1.13               “Guaranty” shall mean, with respect to the Loan in question, any and all
                   instruments and/or agreements evidencing Guarantor’s obligations in respect of his,
                   her, and/or its guaranty of such Loan.

Section 1.14              “Loan” or “Loans” shall mean, individually and collectively, as applicable, the
                   loans made to each of the Borrowers identified in the Loan Purchase Certificates
                   applicable to such loans, as evidenced by the Loan Documents applicable thereto and
                   referenced on Schedule 1 of the Loan Purchase Certificate in question, which
                   Schedule 1 shall be attached to such Loan Purchase Certificate and made a part hereof
                   and thereof.

Section 1.15              “Loan Documents” shall mean, with respect to the Loan in question, the Note,
                   Security Instrument, Guaranty (if any), security agreements, loan agreements, pledge
                   agreements, assignments, and any and all other written agreements made in
                   connection with such Loan, together with all extensions, modifications, supplements,
                   and amendments thereto or restatements thereof.

Section 1.16               “Loan File” shall mean, with respect to the Loan in question, the documents
                   and correspondence in Seller’s possession with respect to such Loan (including
                   documents and correspondence from the Borrower, and Borrower’s agents and
                   representatives used by Seller in connection with its underwriting and origination of
                   such Loan) that Seller reviewed or considered in connection with Seller’s underwriting
                   and origination of such Loan, including, but not limited to, as may be applicable to
                   such Loan, the Loan Documents, appraisals, credit applications, credit reports, final
                   internal credit memoranda, audits, environmental reports, financial statements,
                   insurance on collateral, title reports or title commitments, complete and current credit
                   information regarding Loan collateral value, factual information bearing on the
                   creditworthiness of the Borrower or any Guarantor, any other credit, due diligence
                   material and other information concerning Borrower, the Collateral, or any Guarantors
                   of such Loan.

Section 1.17               “Loan Purchase Certificate” shall mean an agreement in the form attached
                   hereto as Exhibit “A”, or as otherwise agreed in writing by the Parties.

Section 1.18              “Note” or “Notes” shall mean, with respect to the Loan in question,
                   individually and collectively, as applicable, the promissory note(s) made by a
                   Borrower evidencing the indebtedness owed under such Loan.


PSLEGAL_v.2_8_16                                    3

                                                                                                 Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 5 of 48 Page ID #:18


Section 1.19              “Party” shall mean a signatory to this Agreement.

Section 1.20             “Parties” shall mean Buyer and Seller, collectively, as signatories to this
                   Agreement.

Section 1.21               “Person” shall mean any individual, corporation, limited liability company,
                   partnership, joint venture, trust, or unincorporated organization, any other person or
                   entity, and any federal, state, county or municipal government or any bureau,
                   department or agency thereof and any fiduciary acting in such capacity on behalf of
                   any of the foregoing.

Section 1.22              “Property” or “Properties” shall mean, with respect to the Loan in question,
                   individually and collectively, as applicable, the real property Collateral (if any)
                   securing the obligations of Borrowers and/or Guarantors under such Loan.

Section 1.23               “Purchase Price” shall mean, with respect to a particular Loan, the Purchase
                   Price for such Loan as set forth on Schedule 1 attached to the Loan Purchase
                   Certificate for such Loan.

Section 1.24               “Qualified Appraiser” shall mean, with respect to each Loan, an independent
                   appraiser, duly appointed by Seller or Buyer, who had no interest, direct or indirect, in
                   the related Property or in any loan made on the security thereof, and whose
                   compensation is not affected by the approval or disapproval of the Loan, and licensed
                   or certified by the applicable governmental body for the jurisdiction in which the
                   related Property is located.

Section 1.25               “Repurchase Price” shall mean, with respect to any Loan, a price equal to (i)
                   the unpaid principal balance of such Loan as of such date of determination, plus (ii)
                   accrued interest thereon from the date to which interest had last been paid and
                   distributed to Buyer through the date of such repurchase, plus (iii) the amount of any
                   outstanding advances owed to any servicer, plus (iv) Buyer’s expenses incurred in
                   transferring such Loan, including, without limitation, expenses incurred for
                   maintenance and repairs, assessments, taxes and similar items, and (v) all reasonable
                   out-of-pocket costs and expenses incurred in the enforcement of Seller’s repurchase
                   obligation hereunder.

Section 1.26              “Scheduled Closing Date” shall mean, with respect to the Loan in question, the
                   date that is three (3) Business Days following the mutual execution of the Loan
                   Purchase Certificate or such earlier date as Buyer and Seller may mutually agree.

Section 1.27               “Security Instrument” shall mean, for the Loan in question, individually and
                   collectively, as applicable, any deed of trust, mortgage, or other instrument creating a
                   lien on any real property Collateral securing such Loan.

Section 1.28               “Seller Loan Policy” an irrevocable title commitment, preliminary title report,
                   or an attorney's opinion of title and abstract of title, each of which must be in form and
                   substance acceptable to prudent mortgage lending institutions making mortgage loans
                   in the area wherein the Property is located or an ALTA lender's title insurance policy

PSLEGAL_v.2_8_16                                     4

                                                                                                   Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 6 of 48 Page ID #:19


                   or other generally acceptable form of policy or insurance acceptable to Buyer and each
                   such title insurance policy is issued by a title insurer acceptable to Buyer and qualified
                   to do business in the jurisdiction where the Property is located, insuring Seller, its
                   successors and assigns, as to the first priority lien of the Security Instrument in the
                   original principal amount of the Loan, subject only to encumbrances permitted by the
                   Loan Documents.

Section 1.29               “Servicer” FCI Loan Services, or any other servicer designated by Buyer, in its
                   sole discretion.

Section 1.30              “Title Company” the title insurance company issuing the Seller Loan Policy.

                                 ARTICLE 2       – PURCHASE AND SALE OF LOANS

Section 2.1        Offer; Right of First Offer. By entering into this Agreement, Buyer is not obligating
                   itself to purchase (or offer to purchase) any Loan and Seller is not obligated to sell (or
                   offer to sell) any Loan. Seller and Buyer shall become obligated to sell/purchase a
                   Loan, subject to the terms and conditions of this Agreement (including without
                   limitation, satisfaction of all conditions precedent to the Closing of such sale), when
                   Buyer and Seller mutually execute a Loan Purchase Certificate for the Loan in
                   question. Notwithstanding the foregoing, Seller shall not offer to sell any Loan to any
                   other Person without first offering to sell any such Loan to Buyer.

Section 2.2        Initial Loan Approval. Buyer shall have three (3) Business Days from the date on
                   which the complete initial loan information is uploaded to the website located at
                   www.lender.peerstreet.com to request the Loan File for the Loan (the “Initial Loan
                   Approval”). Buyer's failure to timely deliver the Initial Loan Approval to Seller shall
                   be deemed to constitute Buyer's rejection of the offer. In the event of Buyer's rejection
                   of such offer, Seller shall have the right to consummate the transaction in accordance
                   with the terms set forth in the offer (or on such other terms as shall not be materially
                   less favorable to Seller). Following the Initial Loan Approval, Buyer shall be
                   permitted to publish information about the Loan on Buyer's Platform or otherwise
                   distribute information about the Loan to Crowd Investors for the purpose of soliciting
                   investment in the Loan.

Section 2.3        Delivery of Loan File. Within two (2) Business Days following the Initial Loan
                   Approval, Seller shall: (a) electronically provide or make available the applicable
                   Loan File to Buyer for Buyer's review in connection with Buyer's proposed purchase
                   of a Loan.

Section 2.4        Acceptance of Offer and Closing Date.

                   2.4.1          If Buyer elects to proceed with the purchase of the Loan, Buyer shall
                   prepare and deliver the Loan Purchase Certificate bearing Buyer’s signature to Seller,
                   within ten (10) Business Days following the delivery of the items described in Section
                   2.3 above. Seller shall have two (2) Business Days to return a countersigned version of
                   the Loan Purchase Certificate to Buyer or elect not to proceed with the Loan sale,
                   which time period may be extended buy Buyer in its sole discretion. Buyer's failure to


PSLEGAL_v.2_8_16                                     5

                                                                                                   Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 7 of 48 Page ID #:20


                   timely deliver the Loan Purchase Certificate to Seller shall be deemed to constitute
                   Buyer's rejection of the offer. Buyer may deliver, or refrain from delivering, an Initial
                   Loan Approval, and/or Loan Purchase Certificate to Seller for any reason or no reason,
                   as determined by Buyer in its sole and absolute discretion.

                   2.4.2           Upon and subject to the terms and conditions of this Agreement and the
                   Loan Purchase Certificate for the Loans in question, and in consideration of the
                   Purchase Price for said Loans, upon the Parties' mutual execution of a Loan Purchase
                   Certificate Seller shall be deemed to have agreed to sell and to assign to Buyer, and
                   Buyer shall be deemed to have agreed to purchase, accept, and assume from Seller, on
                   the terms and conditions set forth herein and in such Loan Purchase Certificate, all of
                   Seller’s right, title and interest in, to, under, and concerning the Loans identified in
                   such Loan Purchase Certificate.

                   2.4.3           The Closing shall occur on the Scheduled Closing Date. If the Closing
                   Date for a particular Loan has not occurred on or prior to the date which is twenty (20)
                   days after the mutual execution of the Loan Purchase Certificate applicable to such
                   Loan, then the Loan Purchase Certificate, to the extent applicable to such Loan, shall
                   terminate, and following Seller’s request, Buyer shall deliver to Seller, or discard, all
                   information, reports, data, and other materials that Buyer and/or Buyer’s agents,
                   consultants, or employees discover, obtain, or generate in connection with, or resulting
                   from, Buyer’s inspection and investigation of such Loan, the Loan Documents for
                   such Loan and the Collateral securing such Loan, except one copy to be retained for
                   audit and regulatory compliance purposes.

Section 2.5        Diligence.

                   2.5.1          During the Diligence Period for each Loan, Buyer shall review, inspect,
                   and investigate, (or shall have affirmatively chosen not to obtain, review, inspect, or
                   investigate) each and every aspect of the Loan in question, the Loan Documents for
                   such Loan, the Property securing such Loan, all other Collateral securing such Loan,
                   and all other documents, instruments, statements, records, returns, agreements,
                   information, and other matters delivered by Seller to Buyer, or otherwise made
                   available to Buyer, in connection with such Loan and/or this Agreement and/or the
                   Loan Purchase Certificate applicable to such Loan.

                   2.5.2           During the Diligence Period, Buyer shall not contact any Borrower or
                   other party related to any Loan in connection with Buyer's proposed purchase of a
                   Loan unless specifically permitted by Seller. Before purchasing a Loan, Buyer shall
                   contact Seller to request any document or information that Buyer believes is not
                   contained in the Loan File and may be material to its independent evaluation of the
                   Loan and its decision whether to purchase the Loan, and Seller shall provide such
                   documents or information to the extent within Seller's possession or control. Seller
                   shall notify Buyer of any material changes to the Loan or Loan File as they become
                   available prior to or after the Closing Date.




PSLEGAL_v.2_8_16                                    6

                                                                                                  Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 8 of 48 Page ID #:21


Section 2.6        Payment of Purchase Price. On or before the Closing Date applicable to the Loan in
                   question, Buyer shall deliver to Seller the Purchase Price for such Loan, plus Buyer's
                   share of costs and charges payable pursuant to this Agreement for such Loan.

Section 2.7        Closing Deliveries.

                   2.7.1           Seller Deliveries. At least one (1) Business Day before the Closing
                   Date for any particular Loan, Seller shall execute (and where applicable, duly
                   acknowledge) and deliver a copy to Buyer via electronic delivery, the following
                   documents (collectively, “Seller Closing Documents”) in connection with the sale of
                   such Loan, unless (and then, only to the extent) delivery of any of the below items is
                   waived by Buyer in writing: (i) the Note evidencing such Loan; (ii) the duly executed
                   allonge endorsement to the Note evidencing such Loan, the form of which is attached
                   hereto as Exhibit B; (iii) the Loan Documents applicable to such Loan; (iv) one (1)
                   duly executed counterpart of the Assignment and Assumption of Loan Documents for
                   such Loan, the form of which is attached hereto as Exhibit C (“Assignment and
                   Assumption of Loan Documents”); (v) an Assignment of Security Instrument with
                   respect to the Security Instrument applicable to such Loan, in substantially the form
                   and content set forth on Exhibit D, attached hereto and made a part hereof, executed
                   and acknowledged by Seller (“Assignment of Security Instrument”); (vi) the Seller
                   Loan Policy for such Loan; (vii) a loan payment history for the Note; (viii) a separate
                   letter executed by Seller and addressed to the Borrower of such Loan (1) notifying the
                   Borrower that the Loan and all Loan Documents associated therewith have been
                   purchased by, and assigned to, Buyer as of the Closing Date (for each Loan, a
                   “Borrower Notification Letter”), a form of which is attached hereto as Exhibit E,
                   which shall be (A) prepared in accordance with the Loan Documents (to the extent the
                   Loan Documents contemplate same) and (B) otherwise reasonably acceptable to
                   Buyer, (ix) if and to the extent any impound accounts have been established for such
                   Loan, (A) cause all such impound accounts (and the funds therein) to be assigned to
                   Buyer as of the Closing Date for such Loan, or (B) Buyer shall receive a credit against
                   the Purchase Price for such Loan in an amount equal to all funds included within such
                   impound accounts as of such Closing Date; and (x) such other documents as may be
                   reasonably requested by Buyer to consummate the sale of such Loan to Buyer in
                   accordance with the terms of this Agreement and the Loan Purchase Certificate for
                   such Loan.

                   2.7.2           Buyer Deliveries. For each Loan being purchased by Buyer, and in
                   addition to the Purchase Price for such Loan plus Buyer’s share of costs and charges
                   payable pursuant to this Agreement for such Loan, Buyer shall deliver to Seller via
                   electronic delivery at least one (1) Business Day before the Closing Date of such Loan
                   the following documents (the “Buyer Closing Documents”): (i) one (1) duly executed
                   counterpart of the Assignment and Assumption of Loan Documents for such Loan;
                   and (ii) such other documents as may be reasonably requested by Seller to
                   consummate the sale of such Loan to Seller in accordance with the terms of this
                   Agreement and the Loan Purchase Certificate for such Loan.

Section 2.8        Disbursements and Other Actions.



PSLEGAL_v.2_8_16                                    7

                                                                                                Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 9 of 48 Page ID #:22


                   2.8.1        On the Closing Date for sale of the Loan in question, Seller shall
                   promptly undertake all of the following:

                            (a) cause the Borrower Notification Letter for such Loan to be delivered to
                   the Borrower under such Loan;

                           (b) deliver to Buyer the original Note evidencing such Loan, the original
                   Loan File and the Seller’s Loan Policy for such Loan; and

                           (c) cause Title Company to issue to Buyer an endorsement to the Seller’s
                   Loan Policy for such Loan if needed for Buyer to be fully insured under such policy.

                   2.8.2        On the Closing Date for sale of the Loan in question, Buyer shall
                   promptly undertake all of the following:

                           (a) disburse the Purchase Price for such Loan to Seller, less items
                   chargeable to the account of Seller pursuant hereto, if any; and

                            (b) cause the Assignment of Security Instrument for such Loan to be
                   recorded in the Official Records of each and every County and State in which the
                   Property securing such Loan is located.

Section 2.9        Closing Costs. Seller shall pay (a) the premiums for any title endorsements, if
                   applicable, and (b) any broker, finder, or other person claiming by, through, or under
                   Seller. Buyer shall pay (a) all costs and expenses of recording and filing hereunder,
                   (b) expenses incurred by Buyer in connection with any review, inspection, and
                   investigation undertaken pursuant to this Agreement, and (c) any broker, finder, or
                   other person claiming by, through, or under Buyer. Other closing costs shall be
                   apportioned in accordance with the custom and practice in the jurisdiction where the
                   Property is located. Each Party shall pay its own attorney’s fees.

Section 2.10               Loan Proceeds. The Parties agree that, with respect to any particular Loan, (a)
                   all Loan payments received by Seller and applicable to the time period prior to the
                   month in which the Closing Date for such Loan occurs, shall be retained by Seller, (b)
                   all Loan payments received by Buyer and applicable to the time period from and after
                   the month in which the Closing Date for such Loan occurs, shall be retained by Buyer,
                   and (c) all Loan payments received by Buyer and/or Seller that are applicable to the
                   month in which the Closing Date for such Loan occurs shall be prorated as of the
                   Closing Date for such Loan, such that (i) to the extent Seller has, prior to the Closing
                   Date for such Loan, received any Loan payment applicable to the month in which the
                   Closing Date for such Loan occurs that is payable to Buyer pursuant to this clause (c),
                   Buyer shall receive a credit against the Purchase Price for such Loan for the amount of
                   same, and (ii) to the extent Buyer has, from after the Closing Date for such Loan,
                   received any Loan payment applicable to the month in which the Closing Date for
                   such Loan occurs that is payable to Seller pursuant to this clause (c), Buyer shall
                   promptly remit same to Seller. Seller shall pay all servicing fees, trustee fees and any
                   other costs and expenses that are in the ordinary course of owning the Loan and that
                   are due and payable by Seller, in its capacity as the lender under the Loan, to third-
                   parties prior to the related Closing Date. The Parties further agree that any principal

PSLEGAL_v.2_8_16                                    8

                                                                                                 Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 10 of 48 Page ID #:23


                   payments made on the Note for the Loan in question between the date that a Loan
                   Purchase Certificate for such Loan is mutually executed by the Parties and the Closing
                   Date for such Loan occurs shall be fully credited for Buyer's benefit against the
                   Purchase Price for such Loan. Accordingly, subject to the provisions of this Section
                   2.10, with respect to any particular Loan, Seller shall be entitled to, and shall be
                   entitled to the benefit of, all payments of principal and interest, prepayment penalties
                   or premiums, fees, reimbursements, proceeds (including, without limitation, insurance
                   proceeds, condemnation awards, and proceeds from any Collateral for such Loan), and
                   all other sums and amounts (collectively, for the Loan in question, the “Loan
                   Proceeds”) paid by Borrower, Guarantor, or any other Person with respect to such
                   Loan and applicable to the time period preceding the Closing Date for such Loan.
                   Except as otherwise stated in the applicable Loan Purchase Certificate, Buyer shall be
                   entitled to all Loan Proceeds with respect to such Loan which are applicable to the
                   time period from and after the Closing Date for such Loan, and to the extent Seller
                   receives any such Loan Proceeds (x) after the Closing Date for such Loan, Seller shall
                   promptly deliver same to Buyer or (y) prior to the Closing Date for such Loan, Buyer
                   shall receive a credit against the Purchase Price for such Loan for the amount of same.
                   In the event that, between the date the Parties mutually execute a Loan Purchase
                   Certificate and the Closing Date for any particular Loan identified in such Loan
                   Purchase Certificate, Seller disburses to the Borrower pursuant to and in accordance
                   with the terms and conditions of such Loan, any portion (if any) of the “Committed
                   and Undisbursed Amount” (as identified on Schedule 1 attached to such Loan
                   Purchase Certificate) of such Loan, Seller shall receive a credit as of the Closing Date
                   for such Loan equal to the amount of such disbursement; provided, however, in no
                   event shall that portion of the Purchase Price applicable to such Loan exceed the
                   principal outstanding balance of such Loan as of the Closing Date therefor. Seller
                   shall promptly notify Buyer of any disbursements made to the Borrower, or any
                   principal payments received from Borrower, between the date the Parties mutually
                   execute a Loan Purchase Certificate and the Closing Date for the Loan(s) included
                   within such Loan Purchase Certificate. For example purposes only, if (1) Seller has
                   made a Loan to Borrower with a $1,000,000 principal commitment, (2) as of the date
                   the Parties mutually execute a Loan Purchase Certificate that includes such Loan,
                   Seller has disbursed $600,000 of such principal commitment to Borrower, (3) after the
                   date the Parties mutually executed such Loan Purchase Certificate, but prior to the
                   Closing Date for such Loan, Seller disburses and additional $100,000 of such principal
                   commitment to Borrower and (4) the day immediately preceding the Closing Date for
                   such Loan, Seller receives a principal payment from Borrower in the amount of
                   $250,000 applicable to such Loan, then the total Purchase Price payable by Buyer to
                   Seller under this Agreement and the Loan Purchase Certificate with respect to such
                   Loan shall be $450,000. The obligations under this Section 2.10 shall survive the
                   consummation of the transaction contemplated hereunder and/or under any Loan
                   Purchase Certificate.

Section 2.11                Early Payment Defaults. With respect to any Loan, if the related Borrower
                   fails to make any of the first three (3) monthly payments due to Buyer after the related
                   Closing Date, and such failure is not due to an administrative error by the applicable
                   servicer, Seller shall, upon receipt of notice from Buyer, repurchase such Loan from
                   Buyer within five (5) Business Days of such notice at the Repurchase Price.

PSLEGAL_v.2_8_16                                    9

                                                                                                Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 11 of 48 Page ID #:24


Section 2.12              Conditions to Closing.

                   2.12.1         Conditions to Buyer’s Obligations. The Closing Date for any particular
                   Loan and the obligations of Buyer to consummate the transactions contemplated by
                   this Agreement and the Loan Purchase Certificate for such Loan are, in addition to the
                   other terms and conditions of this Agreement and such Loan Purchase Certificate,
                   subject to the satisfaction of the following conditions set forth in this Section 2.12.1,
                   each of which is for the sole benefit of Buyer, and any one or more of which may be
                   waived in whole or in part by Buyer in writing in its sole discretion:

                          (a) the representations and warranties of Seller set forth in Article 4 of this
                   Agreement shall be true on and as of the Closing Date for such Loan as if the same
                   were made on and as of such Closing Date; and

                            (b) Seller shall have fully and timely performed, in all material respects, all
                   covenants and obligations required by this Agreement and the Loan Purchase
                   Certificate for such Loan to be performed by Seller on or prior to the Closing Date for
                   such Loan; and

                             (c) Buyer's title to the beneficial interest under the Security Instrument for
                   such Loan shall be evidenced by (i) an endorsement to the Seller’s Loan Policy, issued
                   by the Title Company, insuring Buyer's beneficial interest under the Security
                   Instrument evidencing such Loan and naming Buyer as the insured party under the
                   Seller Loan Policy for such Loan; or (ii) written evidence in the Seller’s Loan Policy
                   that the insured under such policy includes Seller’s successors and assigns.

                   2.12.2         Conditions to Seller’s Obligations. The Closing Date for any particular
                   Loan and the obligations of Seller to consummate the transactions contemplated by
                   this Agreement and the Loan Purchase Certificate for such Loan are, in addition to the
                   other terms and conditions of this Agreement and such Loan Purchase Certificate,
                   subject to the satisfaction of the following conditions set forth in this Section 2.12.2,
                   each of which is for the sole benefit of Seller, and any one or more of which may be
                   waived in whole or in part by Seller in writing in its sole discretion:

                            (a) Seller shall have received the Purchase Price for such Loan, and Buyer
                   shall have paid any and all costs, fees, expenses, or pro-rations required of Buyer
                   hereunder in connection with such Loan; and

                           (b) Buyer shall have executed and deposited with Seller all of the Buyer
                   Closing Documents applicable to such Loan.

                       ARTICLE 3       - BUYER’S REPRESENTATIONS, WARRANTIES AND
                                                            COVENANTS

                   Section 3.1    Buyer represents, warrants and covenants to Seller, as follows, as of the
                   Effective Date and as of the Closing Date:

                   3.1.1          Authority. Buyer has taken all necessary action to duly authorize its
                   entry into and performance under this Agreement and each Loan Purchase Certificate.

PSLEGAL_v.2_8_16                                    10

                                                                                                  Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 12 of 48 Page ID #:25


                   Buyer is not required to obtain any consents or approvals to consummate the
                   transactions contemplated in this Agreement and/or any Loan Purchase Certificate not
                   otherwise already obtained. Buyer has the capacity and authority to consummate the
                   transactions contemplated by this Agreement and each Loan Purchase Certificate.
                   This Agreement, each Loan Purchase Certificate and all instruments, documents and
                   agreements to be executed by Buyer in connection herewith and therewith are, or
                   when delivered shall be, duly authorized, executed and delivered by Buyer and are, or
                   when delivered will be, valid, binding and enforceable obligations of Buyer. Each
                   individual executing this Agreement and/or any Loan Purchase Certificate on behalf of
                   Buyer is duly authorized to do so.

                   3.1.2          No Violation. The execution and delivery by Buyer of this Agreement
                   and each Loan Purchase Certificate, and consummation of the transactions
                   contemplated herein and therein, will not, with or without giving of notice or passage
                   of time, or both: (i) conflict with or violate any law, statute, rule, regulation, or
                   administrative order to which Buyer is subject or by which Buyer’s assets are bound
                   or affected; (ii) violate any judgment, order, writ, or decree of any court or
                   administrative body in any suit or proceeding to which Buyer is a party; (iii) result in a
                   breach of, or default under, any material agreement, commitment, contract (written or
                   oral), or other material instrument, to which Buyer is a party or by which any of
                   Buyer’s assets are bound or affected; or (iv) render Buyer insolvent or without
                   sufficient working capital.

                   3.1.3           Binding Agreement. Buyer has the requisite legal capacity to enter into
                   and consummate the transactions contemplated by this Agreement and each Loan
                   Purchase Certificate, and this Agreement and each Loan Purchase Certificate
                   constitutes a valid and binding obligation of Buyer to Seller enforceable in accordance
                   with its terms.

                   3.1.4          Good Standing. Buyer has been duly-formed, is validly-existing, and
                   in good standing in the state in which it was organized.

                   3.1.5         No Actions Against Buyer. There are no actions, suits, claims,
                   proceedings, or investigations, pending or threatened against Buyer which might
                   impair the consummation of the terms and conditions of this Agreement and/or any
                   Loan Purchase Certificate.

Section 3.2        Survival. Buyer’s representations and warranties in this Article 3 shall survive each
                   Closing until the Loans are repaid in full.

                      ARTICLE 4        - SELLER'S REPRESENTATIONS AND WARRANTIES

Section 4.1        Seller represents, warrants and covenants to Buyer, as follows, as of the Effective Date:

                   4.1.1           Authority. Seller has taken all necessary action to duly authorize its
                   entry into and performance under this Agreement and each Loan Purchase Certificate.
                   Seller is not required to obtain any licenses, consents or approvals to consummate the
                   transactions contemplated in this Agreement and/or any Loan Purchase Certificate not
                   otherwise already obtained. Seller has the capacity and authority to consummate the

PSLEGAL_v.2_8_16                                    11

                                                                                                  Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 13 of 48 Page ID #:26


                   transactions contemplated by this Agreement and each Loan Purchase Certificate.
                   This Agreement, each Loan Purchase Certificate and all instruments, documents and
                   agreements to be executed by Seller in connection herewith and therewith are, or when
                   delivered shall be, duly authorized, executed and delivered by Seller and are, or when
                   delivered will be, valid, binding and enforceable obligations of Seller. Each individual
                   executing this Agreement and/or any Loan Purchase Certificate on behalf of Seller is
                   duly authorized to do so.

                   4.1.2            No Violation. The execution and delivery by Seller of this Agreement
                   and each Loan Purchase Certificate, and consummation of the transactions
                   contemplated herein and therein, will not, with or without giving of notice or passage
                   of time, or both: (i) conflict with or violate any law, statute, rule, regulation, or
                   administrative order to which Seller is subject or by which Seller’s assets are bound or
                   affected; (ii) conflict with Seller’s articles of incorporation or by-laws, (iii) violate any
                   judgment, order, writ, or decree of any court or administrative body in any suit or
                   proceeding to which Buyer is a party; (iv) result in a breach of, or default under, any
                   material agreement, commitment, contract (written or oral), or other material
                   instrument, to which Seller is a party or by which any of Seller’s assets are bound or
                   affected; or (v) render Seller insolvent or without sufficient working capital.

                   4.1.3           Binding Agreement. Seller has the requisite legal capacity to enter into
                   and consummate the transactions contemplated by this Agreement and each Loan
                   Purchase Certificate, and this Agreement and each Loan Purchase Certificate
                   constitutes a valid and binding obligation of Seller to Buyer enforceable in accordance
                   with its terms.

                   4.1.4         Good Standing. Seller is duly organized, validly existing, and in good
                   standing under the laws of the state in which it was formed.

                   4.1.5           No Action Against Seller. There is no action, suit, or regulatory or
                   other proceeding of any kind pending or, to Seller's knowledge, threatened against
                   Seller which, if determined adversely to Seller, would have a material adverse effect
                   on Seller's ability to perform its obligations as Seller hereunder.

                   4.1.6          No Adverse Selection. Seller used no selection procedures that
                   identified Loans offered for sale to Buyer hereunder as being less desirable or valuable
                   than other comparable Loans owned by Seller. Seller shall not offer any Loans to
                   Buyer hereunder that have already been offered to and rejected by another party.

                   4.1.7          No Broker. Seller has not dealt with any broker, investment banker,
                   agent, or other person, except for Buyer, who may be entitled to any commission or
                   compensation in connection with the sale of Loans pursuant to this Agreement;
                   provided, that if Seller has dealt with any broker, investment banker, agent, or other
                   person, except for Buyer, who may be entitled to any commission or compensation in
                   connection with the sale of Loans pursuant to this Agreement, such commission or
                   compensation shall have been paid in full by Seller.




PSLEGAL_v.2_8_16                                     12

                                                                                                      Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 14 of 48 Page ID #:27


Section 4.2        Seller shall be deemed to have made the following additional representations,
                   warranties and covenants to Buyer, with respect to each Loan in question, each of
                   which representations, warranties and covenants Seller represents to be true and
                   correct in all material respects as of the execution of the Loan Purchase Certificate for
                   the Loan in question and as of the Closing Date for such Loan, unless otherwise
                   expressly stated in Schedule 2 to the Loan Purchase Certificate for the Loan in
                   question:

                   4.2.1          Ownership. Seller is the owner of the Loan and holder of the Loan
                   Documents, and Seller has the full right to transfer and sell the Loan to Buyer free and
                   clear of any encumbrance, equity, lien, pledge, charge, claim or security interest, and
                   following the sale of each Loan, Buyer will own the Loan and hold the Loan
                   Documents free and clear of any encumbrance, equity, participation interest, lien,
                   pledge, charge, claim or security interest.

                   4.2.2         Loan Balance; Disbursement of Proceeds. The outstanding principal
                   balance of the Note for the Loan in question, as well as the amount which remains
                   committed but undisbursed, is accurately set forth on Schedule 1 attached to the Loan
                   Purchase Certificate for the Loan in question. All costs, fees and expenses incurred in
                   making or closing the Loan and all recording fees and costs were paid, and the
                   Borrower is not entitled to any refund of any amounts paid or due under the Loan
                   Documents.

                   4.2.3         Impound Accounts. There are no impound accounts for taxes,
                   insurance or any other items associated with the Loan in question except as may be
                   shown on Schedule 1 attached to the Loan Purchase Certificate for such Loan.

                   4.2.4         No Foreclosure Actions. Seller has not commenced any judicial or
                   non-judicial foreclosure actions or exercised any other enforcement actions in
                   connection with the Loan, including without limitation, any equitable rights of set-off.

                   4.2.5           No Litigation. Seller has not received notice of any pending or
                   threatened litigation, administrative proceeding, investigation, executive or legislative
                   proceeding or other form of governmental enforcement in any way related to, directed
                   at or otherwise affecting (i) the Loan Documents or (ii) the use, operation or
                   occupancy of any portion of the Property securing the Loan or other Collateral
                   referenced in the Security Instrument for such Loan, or (iii) any affirmative defenses
                   of Borrower or Guarantor to the Loan.

                   4.2.6          Loan Payments. All payments required to be made under the terms of
                   the Loan Documents have been made and credited up to the Closing Date for the
                   Loan. No Loan has been more than 30 days delinquent, without giving effect to any
                   grace or cure period, in making required payments since origination, and as of the
                   Closing Date, no Loan is more than 30 days delinquent (beyond any applicable grace
                   or cure period) in making required payments. There is (a) no material default, breach,
                   violation or event of acceleration existing under any Loan, and (b) no event (other than
                   payments due but not yet delinquent) which, with the passage of time or with notice
                   and the expiration of any grace or cure period, would constitute a material default,


PSLEGAL_v.2_8_16                                    13

                                                                                                Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 15 of 48 Page ID #:28


                   breach, violation or event of acceleration, which default, breach, violation or event of
                   acceleration, in the case of either clause (a) or clause (b), materially and adversely
                   affects the value of the Loan or the value, use or operation of the related Property.
                   Seller has not waived any default, breach, violation or event of acceleration under the
                   Loan or any Loan Document.

                   4.2.7           Accuracy of Loan Documents. The Loan Documents delivered to
                   Buyer hereunder are true and correct and the terms of the Loan Documents have not
                   been impaired, waived, altered or modified in any respect, except by written
                   instruments which have been recorded to the extent any such recordation is required
                   by law, or, necessary to protect the interest of the Buyer. The terms of any such
                   waiver, alteration or modification (whether complete or in process) are reflected in the
                   Loan Documents, and the written instrument reflecting such terms has been included
                   in the Loan File for the Loan. No Borrower has been released, in whole or in part,
                   from the terms of the Loan Documents.

                   4.2.8           No Violation Loan Documents - Advertising. The posting and
                   advertising of information by Buyer relating to the Loan, the Property securing the
                   Loan, the Borrower(s) and/or Guarantor(s) under the Loan at any time prior or after
                   the Closing Date for the Loan will not violate the terms of any agreements to which
                   Seller is a party.

                   4.2.9          Taxes Paid.      To Seller’s knowledge, all taxes, governmental
                   assessments, insurance premiums, water, sewer and municipal charges, leasehold
                   payments or ground rents and any other charges payable on the Loan which previously
                   became due and owing are non-delinquent, have not become a lien upon the Property
                   securing the Loan and have been paid, or escrow funds have been established, to the
                   extent permitted by law, in an amount sufficient to pay for every such escrowed item
                   which remains unpaid and which has been assessed but is not yet due and payable.

                   4.2.10         No Defenses. The Loan is not subject to any right of rescission, set-off,
                   counterclaim or defense, including, without limitation, the defense of usury and no
                   such right of rescission, set-off, counterclaim or defense has been asserted in writing
                   with respect thereto. Seller has no knowledge nor has it received any notice that any
                   Borrower in respect of the Loan is presently, or was at the time the Loan was
                   originated, a debtor in any state or Federal bankruptcy or insolvency proceeding.
                   Seller has not, nor, to Seller’s knowledge, has any originator from which Seller
                   acquired the Loan advanced funds, or induced, solicited, or knowingly received any
                   advance of funds by a party other than the Borrower, directly or indirectly, for the
                   payment of any amount required under the Loan.

                   4.2.11         Hazard Insurance. The Property securing the Loan is insured by a fire
                   and extended perils insurance policy, issued by a generally acceptable insurance
                   carrier, and such other hazards as are customary in the area where such Property is
                   located, and to the extent required by Seller as of the date on which the Loan was
                   originated, and against other risks insured against by Persons operating like properties
                   in the locality of such Property, in an amount not less than the greatest of (a) one
                   hundred percent (100%) of the replacement cost of all improvements to such Property,


PSLEGAL_v.2_8_16                                   14

                                                                                                 Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 16 of 48 Page ID #:29


                   or (b) the outstanding principal balance of the Loan, all in a form usual and customary
                   in the industry and that is in full force and effect, and all amounts required to have
                   been paid under any such policy have been paid. If any portion of such Property is in
                   an area identified by any Federal governmental authority as having special flood
                   hazards, and flood insurance is available, a flood insurance policy meeting the current
                   guidelines of the Federal Emergency Management Agency is in effect with a generally
                   acceptable insurance carrier, in an amount representing coverage not less than the least
                   of (a) the outstanding principal balance of the Loan, (b) the full insurable value of the
                   Property, and (c) the maximum amount of insurance available under the National
                   Flood Insurance Act of 1968, as amended by the Flood Disaster Protection Act of
                   1974. All such insurance policies (collectively, the “Hazard Insurance Policy”)
                   contain a standard mortgagee clause naming Seller, its successors and assigns
                   (including, without limitation, subsequent owners of the Loan), as mortgagee. Seller
                   has not engaged in, and has no knowledge of the Borrower's having engaged in, any
                   act or omission which would impair the coverage of any such policy, the benefits of
                   the endorsement provided for herein, or the validity and binding effect of either
                   including, without limitation, no unlawful fee, commission, kickback or other
                   unlawful compensation or value of any kind has been or will be received, retained or
                   realized by any attorney, firm or other Person, and no such unlawful items have been
                   received, retained or realized by Seller. Seller has caused or will cause to be
                   performed any and all acts required to preserve the rights and remedies of Buyer in
                   any insurance policies applicable to the Loan including, without limitation, any
                   necessary notifications of insurers, assignments of policies or interests therein, and
                   establishments of coinsured, joint loss payee and mortgagee rights in favor of Buyer.

                   4.2.12           Compliance with Applicable Laws. (a) Any and all requirements of
                   any federal, state or local law including, without limitation, usury, truth-in-lending,
                   real estate settlement procedures, consumer credit protection, equal credit opportunity
                   or disclosure laws applicable to the Loan have been complied with, and (b) the
                   consummation of the transactions contemplated hereby will not involve the violation
                   by Seller of any such laws or regulations, and Seller shall maintain or shall cause its
                   agent to maintain in its possession, available for the inspection of Buyer, and shall
                   deliver to Buyer, upon demand, evidence of compliance with all such requirements.

                   4.2.13          No Waivers. The Security Instrument securing the Loan has not been
                   satisfied, canceled, subordinated or rescinded, in whole or in part, and the Property has
                   not been released from the lien of the Security Instrument, in whole or in part, nor has
                   any instrument been executed that would affect any such release, cancellation,
                   subordination or rescission. Seller has not waived the performance by the Borrower of
                   any action, if the Borrower's failure to perform such action would cause the Loan to be
                   in default, nor has Seller waived any default resulting from any action or inaction by
                   the Borrower.

                   4.2.14          Location and Type of Property. The Property is located in the United
                   States or a territory of the United States. The Property consists of a single parcel of
                   real Property with a detached single-family residence erected thereon, or a two- to
                   four-family dwelling. No portion of the Property shall be used (a) for commercial
                   purposes (other than the general rehabilitation of the Property by the Borrower in the

PSLEGAL_v.2_8_16                                    15

                                                                                                 Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 17 of 48 Page ID #:30


                   ordinary course of the Borrower's business), (b) as the Borrower's primary residence
                   or in any other manner that would cause the Property to be considered an owner-
                   occupied Property or (c) for any other personal or household purposes. Borrower does
                   not intend to occupy the Property for more than fourteen (14) calendar days during
                   any one (1) calendar year.

                   4.2.15         Validity of Loan Documents. All parties to the Loan Documents had
                   legal capacity to enter into the Loan and to execute and deliver the Loan Documents,
                   and the Loan Documents have been duly and properly executed by such related
                   parties. No fraud, error, omission, misrepresentation, negligence or similar occurrence
                   with respect to the Loan has taken place on the part of Seller, and to Seller’s
                   knowledge on the part of any Person, including, without limitation, the Borrower, any
                   appraiser, any builder or developer, or any other party involved in the origination of
                   the Loan.

                   4.2.16         Accuracy of Information. To the best of the Seller's knowledge, all
                   information supplied by, on behalf of, or concerning the Borrower is true, accurate and
                   complete and does not contain any statement that is or will be inaccurate or misleading
                   in any material respect.

                   4.2.17         Title Insurance. Where required by state law or regulation, the
                   Borrower was given the opportunity to choose the carrier of the Seller’s Loan Policy.
                   Seller’s Loan Policy is valid and remains in full force and effect. No claims have been
                   made under such Seller’s Loan Policy, and no prior holder or servicer of the Loan,
                   including Seller, has done, by act or omission, anything which would impair the
                   coverage of such Seller’s Loan Policy.

                   4.2.18          No Mechanic's Liens. There are no mechanics' or materialmen's or
                   similar liens or claims which have been filed for work, labor or material (and no rights
                   are outstanding that under law could give rise to such liens) affecting the Property
                   which are or may be liens prior to or equal to or coordinate with, the lien of the Loan.

                   4.2.19          Payment Terms. Principal, to the extent applicable under the Loan, and
                   interest payments on the Loan commenced no more than sixty (60) days after funds
                   were disbursed in connection with the Loan. Interest on the Loan is payable on the
                   first day of each month, with interest calculated and payable in arrears. Principal on
                   the Loan is payable on the earlier of the maturity date of the Loan and the date on
                   which the indebtedness thereunder becomes immediately due and payable thereunder.
                   The Loan Documents do not permit negative amortization.

                   4.2.20          Occupancy. To Seller’s knowledge, all inspections, licenses, and
                   certificates required to be made or issued with respect to all occupied portions of the
                   Property and, with respect to the use and occupancy of the same, including but not
                   limited to certificates of occupancy and fire underwriting certificates, are, or will be,
                   obtained from the appropriate authorities at the time required in the jurisdiction such
                   Property resides. Seller has not received notification from any governmental authority
                   that the Property is in material non-compliance with such laws or regulations, is being
                   used, operated or occupied unlawfully or has failed to have or obtain such inspection,


PSLEGAL_v.2_8_16                                    16

                                                                                                  Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 18 of 48 Page ID #:31


                   licenses or certificates, as the case may be. Seller has not received notice of any
                   violation or failure to conform with any such law, ordinance, regulation, standard,
                   license or certificate.

                   4.2.21         No Other Collateral. The Loan is not and has not been secured by any
                   collateral except the lien of the corresponding Security Instrument and the security
                   interest of any applicable security agreement or chattel mortgage and such collateral
                   does not serve as security for any other obligation.

                   4.2.22          Security Instrument. If applicable, a trustee, authorized and duly
                   qualified if required under applicable law to act as such, has been properly designated
                   and currently so serves and is named in the Security Instrument, and no fees or
                   expenses are or will become payable by the Buyer to the trustee under the Security
                   Instrument, except in connection with a trustee's sale or attempted sale after default by
                   the Borrower.

                   4.2.23         Recordable. The Security Instrument was recorded, or is in the process
                   of being recorded, and all subsequent assignments of the original Security Instrument,
                   showing a complete chain of title from the originator to the Seller, as applicable, have
                   been recorded or are in the process of being recorded in the appropriate jurisdictions in
                   which such recordation is necessary to perfect the liens against creditors of the Seller.

                   4.2.24          No Damage/Condemnation. The Property is not subject to any material
                   damage adversely affecting the value of the Property or the use for which the premises
                   were intended or rendering the Property uninhabitable, and the Property is in
                   substantially the same condition it was at the time the most recent appraised value was
                   obtained. There is no proceeding pending or threatened for the total or partial
                   condemnation of the Property. There have not been any condemnation proceedings
                   with respect to the Property and there are no such proceedings scheduled to commence
                   at a future date.

                   4.2.25          Collection Practices; Escrow Deposits. The origination and collection
                   practices used by the originator, each servicer of the Loan and Seller with respect to
                   the Loan have been in all respects in compliance with Accepted Servicing Practices
                   and have been in all respects legal and proper. All escrow payments have been
                   collected in full compliance with state and federal law. No escrow deposits or escrow
                   payments or other charges or payments due Seller have been capitalized under any
                   Loan Document. Any interest required to be paid pursuant to state, federal and local
                   law has been properly paid and credited.

                   4.2.26        Service Members Civil Relief Act. The Borrower has not notified
                   Seller, and Seller has no knowledge, of any relief requested or allowed to the
                   Borrower under the Service Members Civil Relief Act of 2003.

                   4.2.27        Valuation. Each Loan File contains a written Appraisal or BPO with
                   respect to the related Property prepared by a Qualified Appraiser. The person
                   performing any property valuation received no benefit from, and such person’s
                   compensation or flow of business from the originator was not affected by, the


PSLEGAL_v.2_8_16                                    17

                                                                                                  Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 19 of 48 Page ID #:32


                   approval or disapproval of the Loan. The selection of the person performing the
                   property valuation was made independently of the broker (where applicable) and the
                   originator’s loan sales and loan production personnel.

                   4.2.28          Fair Lending. No predatory, abusive or deceptive lending practices,
                   including but not limited to, the extension of credit to a Borrower without regard for
                   the Borrower’s ability to repay the Loan and the extension of credit to a Borrower
                   which has no tangible net benefit to the Borrower, were employed in connection with
                   the origination of the Loan.

                   4.2.29         Disclosure Materials. The Borrower has received all disclosure
                   materials required by applicable law in connection with the origination of the Loan.

                   4.2.30          No Equity. No document relating to the Loan provides for any
                   contingent or additional interest in the form of participation in the cash flow of the
                   Property or a sharing in the appreciation of the value of the Property. The
                   indebtedness evidenced by the Loan Documents is not convertible to an ownership
                   interest in the Property or the Borrower and Seller has not financed nor does it own
                   directly or indirectly, any equity of any form in the Property or the Borrower.

                   4.2.31        Documents Genuine. All documents contained in the Loan File are
                   complete and authentic and all signatures thereon are genuine.

                   4.2.32        Single Original Note. There is only one originally executed promissory
                   Note not stamped as a duplicate with respect to the Loan.

                   4.2.33         Environmental Matters. To Seller's knowledge, the Property is free
                   from any and all toxic or hazardous substances in violation of any local, state or
                   federal environmental law, and there exists no violation of any local, state or federal
                   environmental law, rule or regulation. To Seller's knowledge, there is no pending
                   action or proceeding directly involving the Property in which compliance with any
                   environmental law, rule or regulation is alleged to have been violated.

                   4.2.34         No Holdbacks. Except with respect to any Loan identified on the Loan
                   Purchase Certificate as being subject to Holdback Funds, the stated principal balance
                   of each Loan has been fully disbursed as of the Closing Date and there is no
                   requirement for future advances thereunder except where (a) the full amount of the
                   Loan has been disbursed but a portion thereof is being held in escrow or reserve
                   accounts or (b) future advances are required, in each case, pending the satisfaction of
                   certain conditions relating to leasing, repairs, property improvement or other matters
                   with respect to the related Property, the Borrower or other considerations determined
                   by Seller to merit such holdback.

                   4.2.35           Illegal Activity. To Seller’s knowledge, no portion of the Property is or
                   will be purchased with proceeds of any illegal activity and there are no illegal
                   activities or activities relating to any controlled substances at the Property.

                   4.2.36       Anti-Money Laundering. Seller has complied with all applicable anti-
                   money laundering laws and regulations, including without limitation the USA Patriot

PSLEGAL_v.2_8_16                                    18

                                                                                                   Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 20 of 48 Page ID #:33


                   Act of 2001 (collectively, the “Anti-Money Laundering Laws”); to the extent required
                   by law, Seller has conducted the requisite due diligence in connection with the Loan
                   for purposes of the applicable Anti-Money Laundering Laws, including with respect to
                   the legitimacy of the applicable Borrower and the origin of the assets used by said
                   Borrower to purchase the Property in question, and maintains, and will maintain,
                   sufficient information to identify the applicable Borrower for purposes of the Anti-
                   Money Laundering Laws.

Section 4.3        Change in Circumstances. As respects any representation that was true as of the
                   Effective Date but thereafter becomes untrue due to facts or circumstances that are
                   outside of Seller's control and either occur following the Effective Date and prior to
                   the Closing Date for the Loan in question, or are first discovered by Seller following
                   the Effective Date and prior to such Closing Date, the following shall apply: (a) Seller
                   shall promptly notify Buyer in writing of such untrue matters (describing with
                   particularity the nature of the untrue matters in question); and (b) notwithstanding
                   anything contained herein to the contrary, (i) Seller shall not be deemed to be in
                   default under this Agreement with respect to any untrue matters contained in such
                   representation or warranty, so long as Seller notifies Buyer of such untrue matter in
                   writing at least three (3) Business Days prior to the Closing Date for such Loan (and
                   the Closing Date for such Loan shall be extended as may be necessary to allow Buyer
                   to evaluate the untrue matters in question during such three (3) Business Day period),
                   and (ii) Seller shall have no liability to Buyer with respect to such matters if Seller
                   timely notifies Buyer, pursuant to clause (i) above, of the untrue matters in question
                   and Buyer nevertheless proceeds to Closing despite Buyer's knowledge that such
                   representation or warranty is untrue (and in such event, Buyer's purchase of such Loan
                   shall be subject to such matters and (iii) Buyer shall have no obligation to purchase
                   such Loan.

Section 4.4        Survival. Seller’s representations and warranties in this Article 4 shall survive each
                   Closing until the Loans are repaid in full.

                                              ARTICLE 5       – SERVICING

Section 5.1        Servicing of Loans Prior to Closing. Up to and including the related Closing Date,
                   Seller shall have the sole and exclusive right, power, and authority to service such
                   Loan and deal with the Borrower and Guarantor under such Loan in all matters
                   pertaining to such Loan and the Loan Documents applicable thereto; provided,
                   however, Seller shall not amend or otherwise modify any of the Loan Documents for
                   such Loan from and after the date the Parties mutually execute a Loan Purchase
                   Certificate for such Loan without the express written consent of Buyer, which consent
                   shall not be unreasonably withheld. Seller may, but shall have no duty to, take any
                   action to enforce any right or obligation of Borrower, Guarantor, or any other obligor
                   under the Loan Documents for such Loan, and/or to liquidate or pursue any recovery
                   from any security for such Loan; provided, however, notwithstanding anything to the
                   contrary contained herein, from and after the expiration of the Diligence Period for
                   such Loan, Seller shall not take any action to enforce any right or obligation of
                   Borrower, Guarantor, or any other obligor under the Loan Documents for such Loan,
                   and/or liquidate or pursue any recovery from any security for such Loan without the


PSLEGAL_v.2_8_16                                   19

                                                                                                 Exhibit 1
  Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 21 of 48 Page ID #:34


                   express written consent of Buyer, which consent shall not be unreasonably withheld.
                   Seller shall inform Buyer in writing of any change in the Borrower and/or Guarantor
                   under each Loan identified in the Loan Purchase Certificates and deliver to Buyer
                   copies of all written notices, billings and/or other communications to Borrower and/or
                   Guarantor under such Loans, including without limitation, any notices, billings and/or
                   other communications with respect to (i) Borrower’s and/or Guarantor’s performance
                   (or ability to perform) under the Loan Documents for such Loan, and/or (ii)
                   Borrower’s and/or Guarantor’s management, composition, organization, financial
                   condition and/or any disability of Borrower and/or Guarantor or any of their respective
                   partners or affiliates, including any written enforcement or default notices delivered to
                   Borrower and/or Guarantor from and after the date the Parties mutually execute a
                   Loan Purchase Certificate that includes such Loan.

Section 5.2        Servicing of Loans After Closing. Following the related Closing Date, Buyer shall
                   have the sole and exclusive right, power and authority to service such Loan or cause
                   such Loan to be serviced, including, without limitation, the right to assign the
                   servicing rights to another party and to deal with the Borrower and Guarantor under
                   such Loan in all matters pertaining to such Loan and the Loan Documents applicable
                   thereto.

                                               ARTICLE 6       - REMEDIES

Section 6.1        Repurchase.

                   6.1.1          Upon discovery by either Seller or Buyer of a breach of any
                   representation or warranty contained in Article 4 that materially and adversely affects
                   the value of the applicable Loans and/or the interests of Buyer in such Loans (a
                   “Breach”), the Party discovering such Breach shall give prompt written notice to the
                   other Party.

                   6.1.2          Seller shall have ten (10) days to cure any Breach, or such longer
                   period as the Buyer reasonably determines is necessary given the nature of such
                   Breach (the “Cure Period”) prior to being required to repurchase the affected Loans.
                   The Cure Period shall commence upon either Party’s written notice to the other party
                   of the related Breach, supported by commercially reasonable documentation
                   supporting such alleged Breach. If a Breach is not cured within such Cure Period,
                   then at Buyer’s option, the affected Loan shall be repurchased by Seller within five (5)
                   Business Days of the expiration of such Cure Period at the Repurchase Price.

                   6.1.3          Upon completion of such repurchase by Seller, Buyer and Seller shall
                   arrange for the reassignment of the repurchased Loan to Seller and the delivery to
                   Seller of any documents held by Buyer or its custodian relating to the repurchased
                   Loan. In the case of any lien for which an assignment from Seller to Buyer has been
                   recorded prior to repurchase, Buyer shall concurrently with the repurchase provide an
                   executed assignment from Buyer to Seller. Seller shall pay any necessary recording
                   costs in connection with recording such reassignment.




PSLEGAL_v.2_8_16                                    20

                                                                                                  Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 22 of 48 Page ID #:35


Section 6.2        Buyer Default. Buyer and Seller hereby acknowledge and agree that in the event of a
                   default or breach by Buyer in the performance of Buyer's obligations or covenants
                   under this Agreement and/or under any Loan Purchase Certificate, or the breach by
                   Buyer of any of Buyer's representations or warranties under this Agreement, a “Buyer
                   Default” under this Agreement shall have been deemed to have occurred. In the event
                   of a Buyer Default concerning a particular Loan, where such Buyer Default occurs
                   prior to the Closing Date for such Loan, Seller’s sole and exclusive remedy shall be to
                   either (a) waive such Buyer Default and proceed to the Closing for the sale of such
                   Loan pursuant to the terms of this Agreement and the Loan Purchase Certificate
                   applicable to such Loan, or (b) cancel this Agreement by written notice to Buyer. In
                   the event of a Buyer Default concerning a particular Loan, where such Buyer Default
                   occurs after Buyer has acquired such Loan, Seller shall be entitled to all rights and
                   remedies available hereunder, at law and/or in equity as a result of such Buyer Default
                   with respect to such Loan.

Section 6.3        Seller Default. Buyer and Seller hereby acknowledge and agree that in the event of a
                   default or breach by Seller in the performance of Seller’s obligations or covenants
                   under this Agreement and/or under any Loan Purchase Certificate, or the breach by
                   Seller of any of Seller’s representations or warranties under this Agreement, a “Seller
                   Default” under this Agreement shall have been deemed to have occurred. In the event
                   of a Seller Default concerning a particular Loan, where such Seller Default occurs
                   prior to the Closing Date for such Loan, Buyer’s sole and exclusive remedy shall be to
                   either (a) waive such Seller Default and proceed to the Closing for the sale of such
                   Loan pursuant to the terms of this Agreement, or (b) cancel this Agreement by written
                   notice to Seller. In the event of a Seller Default concerning a particular Loan, where
                   such Seller Default occurs after Buyer has acquired such Loan, Buyer shall be entitled
                   to all rights and remedies available hereunder, at law and/or in equity as a result of
                   such Seller Default with respect to such Loan.

Section 6.4        Limitation of Remedies. Notwithstanding any provision to the contrary contained in
                   this Agreement, in no event shall Seller or Buyer be liable to the other or to any other
                   party for any punitive, speculative, special, or consequential damages. The provisions
                   of this Article 6 shall survive each Closing and the consummation of the transactions
                   hereunder and under each Loan Purchase Certificate.

                           ARTICLE 7       - AS-IS SALE; RELEASE; INDEMNIFICATION

Section 7.1        As-Is Sale. Subject to the terms and conditions of this Agreement (including without
                   limitation, Seller's indemnity obligations set forth in Section 7.3 below, the Retained
                   Claims and Seller's express representations and warranties contained in this
                   Agreement), Seller agrees to sell, transfer and assign, and Buyer agrees to purchase
                   and assume on the Closing Date applicable to the Loan in question, each of the Loans
                   identified in those Loan Purchase Certificates, if any, that are mutually executed by
                   the Parties, if at all, on an “AS IS,” “WHERE IS” BASIS, “WITH ALL FAULTS”
                   AND WITHOUT REPRESENTATIONS, EXPRESS OR IMPLIED, OF ANY TYPE,
                   KIND, CHARACTER OR NATURE (INCLUDING, WITHOUT LIMITATION,
                   MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), AND
                   WITHOUT WARRANTIES, EXPRESS OR IMPLIED, OF ANY TYPE, KIND,


PSLEGAL_v.2_8_16                                   21

                                                                                                 Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 23 of 48 Page ID #:36


                   CHARACTER OR NATURE (INCLUDING, WITHOUT LIMITATION,
                   MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), EXCEPT
                   THE LIMITED AND EXPRESS REPRESENTATIONS, WARRANTIES AND
                   COVENANTS OF SELLER SET FORTH IN ARTICLE 4 HEREOF, AND
                   WITHOUT RECOURSE OF ANY NATURE TO SELLER (EXCEPT AS
                   EXPRESSLY SET FORTH IN THIS AGREEMENT).

Section 7.2        Release. Other than with respect to the Retained Claims, Buyer hereby releases and
                   forever discharges Seller and Seller's directors, officers, employees, servicers,
                   successors, assigns and affiliates (all such persons being collectively referred to as the
                   “Seller Related Persons”), of and from any and all causes of action, claims, demands
                   and remedies of whatsoever kind and nature (collectively, “Claims”) that Buyer has or
                   may in the future have against Seller or any Seller Related Persons, to the extent such
                   Claims in any manner are on account of, arise out of or relate to the Loans purchased
                   by Buyer and the rights assigned hereunder (the “Released Matters”). In no event,
                   however, shall the Released Matters include, and Buyer does not release or discharge
                   Seller or any Seller Related Persons from, any Liabilities and/or Claims to the extent
                   same are on account of, arising out of, relating to, or by reason of Seller’s breach of
                   this Agreement and/or any Loan Purchase Certificate (including without limitation,
                   Seller's breach of any representations, warranties and/or covenants contained herein)
                   or Seller's indemnity obligations set forth in Section 7.3 below (collectively, the
                   “Retained Claims”). It is the intention of Buyer that, subject to the Retained Claims,
                   the foregoing general release shall be effective as a bar to all actions, causes of action,
                   suits, claims or demands of every kind, nature or character whatsoever, known or
                   unknown, suspected or unsuspected, fixed or contingent, arising out of or in
                   connection with the Released Matters.

Section 7.3        Indemnification. Each Party shall indemnify, defend and hold the other Party (and,
                   such other Party's “Related Persons”) harmless from and against any and all losses,
                   liabilities, costs, expenses and damages (individually, a “Liability,” and collectively,
                   “Liabilities”) sustained due to the indemnifying Party's failure to comply with such
                   applicable laws and regulations. Upon request, each Party shall provide evidence
                   reasonably satisfactory to the requesting Party of such compliance. Buyer will
                   indemnify, defend and hold Seller and the Seller Related Persons harmless from
                   Liabilities incurred by Seller and the Seller Related Persons, and Claims made by
                   Crowd Investors, to the extent arising from Buyer’s activities related to advertising of
                   Loans and taking investment in said Loans (or in other products or derivatives related
                   to said Loans) via Buyer’s Platform. Seller will indemnify, defend and hold harmless
                   Buyer and Buyer's present and former agents, servants, directors, officers, employees,
                   servicers, attorneys, successors, assigns and affiliates (all such persons being
                   collectively referred to as the “Buyer Related Persons”) from Liabilities incurred by
                   Buyer and the Buyer Related Persons and Claims arising or resulting from or in
                   connection with, Seller’s brokering, lending, originating and/or servicing activities in
                   connection with the Loans and/or Seller’s action or failure to act or any breach of any
                   warranty, representation or covenant contained in or made pursuant to this Agreement.
                   Buyer's and Seller’s indemnities set forth in this Section 7.3 shall survive the Closing.
                   Notwithstanding anything to the contrary in this Agreement or in any Loan Purchase
                   Certificate, Seller shall continue to be entitled (on a non-exclusive basis) to the rights

PSLEGAL_v.2_8_16                                    22

                                                                                                    Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 24 of 48 Page ID #:37


                   of indemnity, defense and to be held harmless provided to the lender under the Loan
                   Documents for the Loan in question; provided, however, that (i) nothing herein shall
                   be construed to limit the right, title and interest of Buyer once Buyer has acquired such
                   Loans and thereby becomes the lender under such Loan Documents, to all such rights
                   of indemnity, defense and to be held harmless, (ii) if and to the extent Seller's rights of
                   indemnity, defense and to be held harmless provided to the lender under such Loan
                   Documents conflict or compete in any way with Buyer's rights of indemnity, defense
                   and to be held harmless provided to the lender under such Loan Documents, Buyer's
                   rights shall have priority, and (iii) if and to the extent any amounts are recoverable
                   from or payable by a Borrower and/or any Guarantor in satisfaction of such indemnity
                   and/or defense obligations, then as between Buyer (and Buyer's Related Persons) and
                   Seller (and Seller's Related Persons), Buyer (and Buyer's Related Persons) shall have
                   first priority as to same.

                                           ARTICLE 8        - MISCELLANEOUS

Section 8.1        Compliance with Laws & Regulations. Each of Buyer and Seller shall comply at all
                   times with all laws and regulations applicable to their respective activities related to
                   the making of, purchase and sale or re-sale of Loans and performance of its
                   obligations hereunder and under each Loan Purchase Certificate. Seller acknowledges
                   that Buyer will advertise and solicit investments in Loans. Buyer shall be solely
                   responsible for complying with securities laws relating to the solicitation of
                   investment and sale of securities to Crowd Investors.

Section 8.2        Equal Employment Opportunity. During the performance of this Agreement, Seller
                   agrees as follows:

                   8.2.1           Seller shall not discriminate against any employee or applicant for
                   employment because of race, color, religion, sex, national origin or mental or physical
                   disability. Seller shall ensure that applicants are employed and that employees are
                   treated during employment without regard to their race, color, religion, sex, national
                   origin, or mental or physical disability. Such actions shall include, but not be limited
                   to the following: employment upgrading, demotion or transfer, recruitment or
                   recruitment advertising, layoff or termination, rates of pay or other forms of
                   compensation and selection for training, including apprenticeship.

                   8.2.2           Seller shall, in all solicitations and advertisements for employees
                   placed by, or on behalf of Servicer, state that all qualified applicants will receive
                   consideration for employment without regard to their race, color, religion, sex,
                   national origin, or mental or physical disability.

Section 8.3        Notices. All demands, notices and communications under this Agreement shall be in
                   writing and shall be deemed to have been duly given if (i) mailed by registered or
                   certified mail, return receipt requested or by overnight delivery service, addressed to
                   the appropriate Party hereto at the addresses set forth below or (ii) transmitted by
                   electronic mail with acknowledgment, to the appropriate Party hereto at the address
                   provided by the other Party to this Agreement.



PSLEGAL_v.2_8_16                                    23

                                                                                                  Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 25 of 48 Page ID #:38


                                 If to Buyer:
                                 PS Funding, Inc.
                                 300 Manhattan Beach Blvd., Suite #205
                                 Manhattan Beach, California 90266
                                 Attn: Legal Department
                                 Email: legal@peerstreet.com

                                 If to Seller:
                                   ICG10 Capital, LLC
                                 __________________________________
                                    18851 NE 29th Avenue, Suite 1000
                                 __________________________________
                                    Aventura, FL 33180
                                 __________________________________
                                         Warren Ifergane
                                 Attn: ______________________________
                                            warren@icg10.com
                                 Email: _____________________________

                   Any such demand, notice or communication shall be deemed to have been received on
                   the date delivered to or received at the premises of the addressee (as evidenced by the
                   date noted on the return receipt or overnight delivery receipt or other evidence of
                   receipt). Seller covenants that it shall not, and it shall cause Servicer to not,
                   disseminate Buyer’s notice information to any third party without the prior consent of
                   Buyer. No notice of termination shall impair the rights or priorities of any party
                   created or acquired prior to the receipt of such notice. Either Party may change its
                   address for purposes of this Section upon delivery to the other Party of a notice of a
                   change of address in the manner provided for notices hereunder.

Section 8.4        Attorneys’ Fees. The prevailing party in any action or proceeding to interpret or
                   enforce this Agreement and/or any Loan Purchase Certificate, or the terms of either,
                   shall be entitled, in addition to any judgment or award upon such action or proceeding,
                   to an award for all costs and expenses (including costs of all legal or administrative
                   proceedings or hearings and attorneys’ fees) incurred by such prevailing party or
                   parties, including, without limitation, all attorneys’ fees and related costs of
                   enforcement of any such judgment or award and upon any appeal relating thereto.

Section 8.5        Authority. With the intent to be legally bound, each of the undersigned hereby
                   covenants and acknowledges that he, she, or it (a) has read each of the terms set forth
                   herein, (b) has the authority to execute this Agreement for such person or entity, and
                   (c) expressly consents and agrees that the person or entity upon behalf of which the
                   undersigned is acting, shall be bound by all terms and conditions contained herein.

Section 8.6        Successors and Assigns. The provisions of this Agreement shall be binding upon and
                   inure to the benefit of, each of the Parties hereto, and their respective successors in
                   interest, assigns, heirs, and personal representatives. This Agreement may not be
                   assigned by either Party without the prior written consent of the other Party, which
                   consent may be granted or withheld in such other Party's sole and absolute discretion;
                   provided, however, that Buyer shall have the right to assign this Agreement without
                   Seller's consent to any entity controlled by, controlling or under common control with
                   Buyer.




PSLEGAL_v.2_8_16                                   24

                                                                                               Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 26 of 48 Page ID #:39


Section 8.7        Severability. If any provision of this Agreement and/or any Loan Purchase Certificate
                   shall be determined to be invalid, illegal, or unenforceable, the balance of this
                   Agreement and such Loan Purchase Certificate shall remain in full force and effect,
                   and if any provision is inapplicable to any person of circumstance, it shall nevertheless
                   remain applicable to all other Persons and circumstances.

Section 8.8        Headings; Exhibits; Loan Purchase Certificate. The article, section and paragraph
                   headings set forth in this Agreement are inserted solely for the convenience of
                   reference and are not a part of, and are not intended to govern, limit, or aid in the
                   construction or interpretation of, any term or provision hereof. The exhibits to this
                   Agreement are hereby incorporated and made a part hereof and are an integral part of
                   this Agreement. The terms and conditions set forth in the related Loan Purchase
                   Certificate between the Buyer and the Seller with respect to each Closing Date shall be
                   incorporated herein. With respect to the sale and purchase of the Loan or pool of
                   Loans on each Closing Date, in the event of any conflict between the terms of this
                   Agreement and the related Loan Purchase Certificate, the related Loan Purchase
                   Certificate shall control with respect to such Loan or pool of Loans.

Section 8.9        Time. Time is, and shall be, of the essence of each and every provision of this
                   Agreement.

Section 8.10             Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
                   SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF CALIFORNIA.
                   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
                   ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA,
                   WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
                   OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
                   SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. BUYER
                   AND SELLER IRREVOCABLY (I) SUBMIT TO THE EXCLUSIVE
                   JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA FOR THE
                   PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS
                   AGREEMENT; (II) WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
                   THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR
                   PROCEEDING IN ANY SUCH COURT; (III) AGREE THAT A FINAL
                   JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
                   SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
                   JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
                   PROVIDED BY LAW; AND (IV) CONSENT TO SERVICE OF PROCESS UPON
                   IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT
                   AS PROVIDED FOR NOTICES HEREUNDER. SELLER AND BUYER
                   KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
                   FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
                   HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR
                   RELATING     TO    THIS     AGREEMENT         OR    THE    TRANSACTIONS
                   CONTEMPLATED HEREBY.

Section 8.11              Mediation. Any dispute between the Parties under this Agreement shall be
                   submitted to mediation at the election of either Party. Seller and Buyer shall select


PSLEGAL_v.2_8_16                                    25

                                                                                                 Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 27 of 48 Page ID #:40


                   one mediator not affiliated with either Seller or Buyer. If Seller and Buyer cannot
                   agree on a mediator, then each Party shall select a mediator of its choice; and the two
                   mediators selected by Seller and Buyer shall select a mediator of their choice not
                   affiliated with either Seller or Buyer. The mediator selected in accordance with this
                   provision shall mediate between Seller and Buyer with the objective of resolving the
                   dispute between Buyer and Seller submitted for mediation.

Section 8.12               Arbitration. In the event the Parties have a dispute under this Agreement that
                   cannot be amicably resolved by mediation or otherwise, upon the written demand of
                   either Party, the Parties agree to submit the dispute to binding arbitration to JAMS in
                   its office closest to Buyer’s main office for resolution in accordance with its
                   procedures before a single arbitrator who shall be a retired judge. The costs of
                   arbitration and reasonable counsel fees will be borne by the Party determined by the
                   arbitrator to be the non-prevailing Party. If the arbitrator does not make a finding as to
                   whether a Party is to be considered a prevailing Party, the Parties shall share the costs
                   of arbitration equally and each Party shall bear its own counsel and other arbitration
                   fees. The Parties agree to be bound by the decision of the arbitrator.

Section 8.13               Neutral Interpretation. This Agreement and each Loan Purchase Certificate are
                   the product of negotiations of the Parties, and in the enforcement or interpretation
                   hereof and thereof are to be enforced and interpreted in a neutral manner, and any
                   presumption with regard to construction or interpretation for or against any Party by
                   reason of that Party having drafted, or caused to be drafted, this Agreement and/or any
                   Loan Purchase Certificate, or any portion of either, shall not be effective in regard to
                   the interpretation hereof or thereof.

Section 8.14               Entire Agreement. This Agreement and each Loan Purchase Certificate, and
                   any documents attached as exhibits or executed in connection herewith or therewith,
                   constitute the Parties’ entire and final agreement with respect to the subject matter
                   hereof and thereof, and supersede all agreements, representations, warranties,
                   statements, promises, and understandings, whether oral or written, with respect to the
                   subject matter herewith. Neither this Agreement nor any Loan Purchase Certificate
                   may be contradicted by evidence of prior, contemporaneous, or subsequent oral
                   agreements of the Parties, and there are no (and shall be no) unwritten oral agreements
                   between the Parties. The Parties make no representations or warranties to each other,
                   except as contained in this Agreement or in the accompanying exhibits or the
                   certificates or other Closing documents delivered according to this Agreement. Neither
                   this Agreement nor any Loan Purchase Certificate may be changed, waived,
                   discharged, or terminated orally, but only by an instrument in writing signed by the
                   Party against which enforcement of such change, waiver, discharge, or termination is
                   sought.

Section 8.15              Counterparts. This Agreement and each Loan Purchase Certificate may be
                   executed in two or more counterparts, each of which shall be deemed an original, but
                   all of which together shall constitute one and the same instrument. Electronic
                   signatures may be accepted as original signatures.




PSLEGAL_v.2_8_16                                    26

                                                                                                 Exhibit 1
 Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 28 of 48 Page ID #:41


Section 8.16               Further Assurance and Acts. From time to time, the Seller shall (i) execute and
                   deliver to Buyer such additional documents, (ii) provide such additional information to
                   Buyer and (iii) do such further acts, as Buyer may reasonably require to effectuate the
                   intent and purposes of, and to carry out the terms of, this Agreement, each Loan
                   Purchase Certificate and all Loan Documents and any agreements executed in
                   connection herewith or therewith, which further acts may include without limitation,
                   reasonably cooperating with Buyer to ensure that Buyer is named, promptly following
                   the Closing Date for any particular Loan, (a) as the loss payee on each such
                   Borrower's casualty insurance policy required by the Loan Documents for such Loan,
                   and (b) an “additional insured” on each such Borrower's liability insurance policies
                   required by the Loan Documents for such Loan. Notwithstanding anything to the
                   contrary in this Agreement or in any Loan Purchase Certificate, the failure of Buyer to
                   identify or discover any deficiency or error with respect to any Loan File will not
                   release Seller from its obligations to provide any other required documentation or
                   correct any errors in accordance with the provisions of this Agreement. Furthermore,
                   notwithstanding anything to the contrary herein, the fact that Buyer has conducted or
                   has determined not to conduct, any partial or complete examination of the Loan
                   Documents shall in no event impair or diminish the rights of Buyer or any of its
                   successors under this Agreement with respect to any breach of the representations and
                   warranties contained in this Agreement, including but not limited to Buyer’s or any if
                   its successor’s rights to demand repurchase or other relief or remedy provided for in
                   this Agreement.

Section 8.17               Third-Party Beneficiary. Each of Buyer and Seller hereby agrees that any
                   other lender or agent under a leverage facility and any subsequent owner of the
                   Loan(s) shall be a third party beneficiary to this Agreement, and entitled to enforce
                   directly the provisions of this Agreement as if it were a party hereto.

Section 8.18                Relationships of Seller and Buyer. The relationship between Seller and Buyer
                   created under this Agreement shall be as seller and buyer. Seller and Buyer are not
                   partners or joint venturers, and neither Party shall act as agent for the other. Except
                   for the transactions described in this Agreement, Seller has no business or other
                   relationship with Buyer and is not engaged in Buyer's business or other activities. It is
                   the intention of the Parties hereto that the sale, transfer, assignment and conveyance of
                   Loans contemplated by this Agreement shall constitute a sale of such Loans by Seller
                   to Buyer and not a financing transaction, borrowing, loan or any other form of
                   transaction. In furtherance of the foregoing, each of Seller and Buyer will treat the
                   sale, transfer, assignment and conveyance of each such Loan hereunder as a true sale
                   on its books and records and for accounting, tax and, to the extent applicable,
                   regulatory purposes and will not take or assert positions which are inconsistent with
                   the true sale treatment of this transaction.



                                      [SIGNATURE PAGE FOLLOWS]




PSLEGAL_v.2_8_16                                    27

                                                                                                  Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 29 of 48 Page ID #:42


        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the day and
year first above written.



SELLER:
   ICG10 Capital, LLC
____________________________________
   Florida Limited Liability
                           _ Company
      ______________________    _
a __________________________________

By:     ______________________
        _________________________
          W
          Warren If
                 Ifergane
        _____________________
         ______________
Name: _________________________
          C O
          CEO
Title: __________________________



BUYER:

PS FUNDING, INC.,
      ware corporation
a Delaware

By:     __________________
        _________________________
         Sara Priola
Name: _________________________
        Authorized Signatory
Title: __________________________




PSLEGAL_v.2_8_16                           28

                                                                                   Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 30 of 48 Page ID #:43


                                            EXHIBIT A

                          FORM OF LOAN PURCHASE CERTIFICATE

                                LOAN PURCHASE CERTIFICATE

THIS LOAN PURCHASE CERTIFICATE (this “Loan Purchase Certificate”) is entered into by and
between ________________________, a ____________________                       (“Buyer”) and
________________________, a ____________________ (“Seller”), and is executed pursuant to
and in accordance with the terms of that certain Master Loan Sale Agreement (with Loan Purchase
Certificates) dated as of ____________ ___, 20__ (“Master Agreement”). All capitalized terms
used but not otherwise defined herein shall have the meaning afforded to such terms under the
Master Agreement.

The rights and obligations of the Parties to this Loan Purchase Certificate are governed by the
Master Agreement, which (i) is fully incorporated herein by reference as if set forth in full herein
and (ii) shall govern the sale by Seller to Buyer of the Loans described in this Loan Purchase
Certificate below.

Seller does hereby agree to sell, assign, set over and otherwise convey, and Buyer does hereby agree
to purchase from Seller, all of Seller’s right, title and interest to the Loans identified on Schedule
“1” hereto, for a price equal to the Purchase Price set forth on Schedule “1” hereto.

Loan Purchase Certificate Date:       ____________ ___, 20__

Description of Loans and Purchase Price:       See Schedule “1” attached to this Loan Purchase
Certificate, which is incorporated herein and into the Master Agreement by reference.

Qualification of Buyer’s Representations, Warranties and Covenants: The representations,
warranties and covenants being made by Buyer in the Master Agreement are hereby qualified, but
only as and to the extent expressly set forth, if at all, on Schedule “2” attached hereto, which is
incorporated herein and into the Master Agreement by reference.

Qualification of Seller’s Representations, Warranties and Covenants: The representations,
warranties and covenants being made by Seller in the Master Agreement are hereby qualified, but
only as and to the extent expressly set forth, if at all, on Schedule “3” attached hereto, which is
incorporated herein and into the Master Agreement by reference.

                                  [SIGNATURE PAGE FOLLOWS]




                                                 1
                                            Exhibit “A”


                                                                                            Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 31 of 48 Page ID #:44


        IN WITNESS WHEREOF, the parties hereto have executed this Loan Purchase Certificate
as of the Loan Purchase Certificate Date set forth above.

SELLER:                                      BUYER:

_____________________________________,       _____________________________________,
a(n) _________________________________       a(n) _________________________________

By: ___________________________________      By: ___________________________________
    Name: _____________________________          Name: _____________________________
    Title: ______________________________        Title: ______________________________




                                             2
                                        Exhibit “A”


                                                                                 Exhibit 1
                                                                    SCHEDULE 1
                                                           TO LOAN PURCHASE CERTIFICATE

                                                                       LOAN DESCRIPTION

                                                                                                                                              Fees, if
                                                                                          Maturity Date,              Outstanding               any,
Seller’s Loan   Name of    Street Address of                                              including all    Purchase    Principal    Coupon   earned by
   ID No.       Borrower       Properties      Zip Code   Originator   Origination Date    extensions       Price      Amount        Rate      Seller      Conditions1




1
    Conditions to be inserted by Buyer following Loan File review. See addenda for sample language.

                                                                                   3
                                                                              Exhibit “A”
                                                                                                                                                                         Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 32 of 48 Page ID #:45




                                                                                                                                                         Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 33 of 48 Page ID #:46


                         LOAN PURCHASE CERTIFICATE ADDENDA
                                   (IF APPLICABLE)


 Sample language to be used if applicable, may be revised by Buyer and other conditions may
 apply:

 Funding on Buyer’s Platform:
 Prior to purchasing the Loan, Buyer will post the Loan on Buyer’s Platform and, if Crowd
 Investors fill the entire loan amount, Buyer will purchase the Loan from Seller within three (3)
 Business Days following the fill date. If there is not sufficient investment by Crowd Investors
 within twenty-one (21) days of the date on which the Loan is posted on Buyer’s Platform, Buyer
 will not purchase the Loan and the Loan Purchase Certificate will be terminated with respect to
 such Loan effective as of the twenty-second (22nd) day.

 Pari Passu Position (i.e. Skin in the Game) with MDPN:
 Buyer will purchase the Loan subject to Seller holding a pari passu position in the Loan in the
 amount of $_______ (the “Retained Position”). Upon purchase of the Loan, Buyer will wire to
 Seller the Purchase Price for such Loan less the Retained Position. The Retained Position will be
 evidenced by a mortgage dependent promissory note issued to Seller’s investor account on
 peerstreet.com. Buyer’s mortgage dependent promissory note will have the same terms as those
 of the Crowd Investors in the Loan.

 Subordinate Position (i.e. B-Piece) with MDPN:
 Buyer will purchase the Loan subject to Seller holding a subordinate position in the Loan in the
 amount of $_______ (the “B-Piece”). Upon purchase of the Loan, Buyer will wire to Seller the
 Purchase Price for such Loan less the B-Piece. The B-Piece will be evidenced by a mortgage
 dependent promissory note issued to Seller’s investor account on www.peerstreet.com. The
 terms of the subordination will be stated on the loan detail page for the related Loan as follows:

        This offering is a junior position (“B Piece”) of the first lien on the property. The senior
        position (“A-Piece”) of the first lien on the property has been or will be offered
        separately.

        The B Piece is hereby, and shall continue to be, subject and subordinate in priority and in
        right of payment, as described below, to the prior payment of the indebtedness evidenced
        by the A-Piece and is subject and subordinate in all respects to the liens, terms, covenants
        and conditions of the A-Piece and to all advances by the A-Piece holder without regard to
        the application of such proceeds, together with all interest, prepayment premiums and all
        other sums due under the A-Piece.

        If no Loan default has occurred and is continuing, all amounts tendered by the Borrower
        or otherwise available for payment on the Loan shall be distributed and applied in the
        following order or priority:

            1. First, to the to the Servicer, the due and payable servicing fees;
                                                 4
                                            Exhibit “A”


                                                                                             Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 34 of 48 Page ID #:47


       2. Second, to the A-Piece holder pro rata up to the amount of any unreimbursed
          costs paid or payable by the A-piece holder;
       3. Third, to the B-Piece holder pro rata up to the amount of any unreimbursed costs
          paid or payable by the B-piece holder;
       4. Fourth, to the A-Piece holder then to the B-piece holder in an amount equal to
          their respective pro rata portions of the accrued and unpaid interest on the Note,
          with the A-Piece holder receiving its pro rata portion of each monthly interest
          payment first, and the B-Piece holder receiving its pro rata portion of each
          monthly interest payment thereafter (e.g. the A-Piece holder receives its portion
          of the January interest payment, then the B-Piece holder receives its portion of the
          January interest payment, then the A-Piece holder receives its portion of the
          February interest payment, then the B-Piece holder receives its portion of the
          February interest payment);
       5. Fifth, to the A-Piece holder in an amount equal to its pro rata portion of any
          principal payment;
       6. Sixth, to the B-Piece holder in an amount equal to its pro rata portion of any
          principal payment; and
       7. Seventh, any default interest or other fees actually paid by Borrower in excess of
          interest and principal accrued on the Loan and not required to be paid to Servicer,
          trustee or any other party, pro rata and pari passu to the A-Piece and B-Piece
          holders.

    If a Loan default has occurred and is continuing, all amounts tendered by the Borrower or
    otherwise available for payment on the Loan shall be distributed and applied in the
    following order or priority:

       1. First, to the to the Servicer, the due and payable servicing fees
       2. Second, to the A-Piece holder pro rata up to the amount of any unreimbursed
          costs paid or payable by the A-piece holder;
       3. Third, to the A-Piece holder in an amount equal to its pro rata portion of the
          accrued and unpaid interest on the Note;
       4. Fourth, to the A-Piece holder in an amount equal to its pro rata portion of any
          principal payment;
       5. Fifth, to the B-Piece holder pro rata up to the amount of any unreimbursed costs
          paid or payable by the B-piece holder;
       6. Seventh, to the B-Piece holder in an amount equal to its pro rata portion of the
          accrued and unpaid interest on the Note;
       7. Eighth, to the B-Piece holder in an amount equal to its pro rata portion of any
          principal payment; and
       8. Ninth, any default interest or other fees actually paid by Borrower in excess of
          interest and principal accrued on the Loan and not required to be paid to Servicer,
          trustee or any other party, pro rata and pari passu to the A-Piece and B-Piece
          holders.




                                           5
                                      Exhibit “A”


                                                                                         Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 35 of 48 Page ID #:48


        The A-Piece holder shall have all rights with respect to the servicing, administration, and
        exercise of rights and remedies with respect to the Loan, including, without limitation,
        the sole and exclusive authority to (i) modify or waive any of the terms of the Loan
        Documents, (ii) consent to any action or failure to act by the Borrower or any party to the
        Loan Documents, (iii) vote all claims with respect to the Loan in any bankruptcy,
        insolvency or other similar proceedings, and (iv) take legal action to enforce or protect
        the A-Piece and/or B-Piece interests with respect to the Loan or to refrain from
        exercising any powers or rights under the Loan Documents, including the right at any
        time to call or waive any defaults or accelerate or refrain from accelerating the Loan or
        institute any foreclosure action.

 Subordinate Position (i.e. B-Piece) without MDPN:
 Buyer will purchase the Loan subject to Seller holding a subordinate position in the Loan in the
 amount of $_______ (the “B-Piece”) which is evidenced by this Loan Purchase/Origination
 Certificate and subject to the terms of this Master Loan Sale/Origination Agreement.

 The B Piece is hereby, and shall continue to be, subject and subordinate in priority and in right of
 payment, as described below, to the prior payment of the indebtedness evidenced by the A-Piece
 and is subject and subordinate in all respects to the liens, terms, covenants and conditions of the
 A-Piece and to all advances by the A-Piece holder without regard to the application of such
 proceeds, together with all interest, prepayment premiums and all other sums due under the A-
 Piece.

 If no Loan default has occurred and is continuing, all amounts tendered by the Borrower or
 otherwise available for payment on the Loan shall be distributed and applied in the following
 order or priority:

       1.       First, to the to the Servicer, the due and payable servicing fees;
       2.       Second, to the A-Piece holder pro rata up to the amount of any unreimbursed
                costs paid or payable by the A-piece holder;
       3.       Third, to the B-Piece holder pro rata up to the amount of any unreimbursed costs
                paid or payable by the B-piece holder;
       4.       Fourth, to the A-Piece holder then to the B-piece holder in an amount equal to
                their respective pro rata portions of the accrued and unpaid interest on the Note,
                with the A-Piece holder receiving its pro rata portion of each monthly interest
                payment first, and the B-Piece holder receiving its pro rata portion of each
                monthly interest payment thereafter (e.g. the A-Piece holder receives its portion
                of the January interest payment, then the B-Piece holder receives its portion of the
                January interest payment, then the A-Piece holder receives its portion of the
                February interest payment, then the B-Piece holder receives its portion of the
                February interest payment);
       5.       Fifth, to the A-Piece holder in an amount equal to its pro rata portion of any
                principal payment;
       6.       Sixth, to the B-Piece holder in an amount equal to its pro rata portion of any
                principal payment; and

                                                 6
                                            Exhibit “A”


                                                                                            Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 36 of 48 Page ID #:49


       7.       Seventh, any default interest or other fees actually paid by Borrower in excess of
                interest and principal accrued on the Loan and not required to be paid to Servicer,
                trustee or any other party, pro rata and pari passu to the A-Piece and B-Piece
                holders.

 If a Loan default has occurred and is continuing, all amounts tendered by the Borrower or
 otherwise available for payment on the Loan shall be distributed and applied in the following
 order or priority:

       1.       First, to the to the Servicer, the due and payable servicing fees
       2.       Second, to the A-Piece holder pro rata up to the amount of any unreimbursed
                costs paid or payable by the A-piece holder;
       3.       Third, to the A-Piece holder in an amount equal to its pro rata portion of the
                accrued and unpaid interest on the Note;
       4.       Fourth, to the A-Piece holder in an amount equal to its pro rata portion of any
                principal payment;
       5.       Fifth, to the B-Piece holder pro rata up to the amount of any unreimbursed costs
                paid or payable by the B-piece holder;
       6.       Sixth, to the B-Piece holder in an amount equal to its pro rata portion of the
                accrued and unpaid interest on the Note;
       7.       Seventh, to the B-Piece holder in an amount equal to its pro rata portion of any
                principal payment; and
       8.       Eighth, any default interest or other fees actually paid by Borrower in excess of
                interest and principal accrued on the Loan and not required to be paid to Servicer,
                trustee or any other party, pro rata and pari passu to the A-Piece and B-Piece
                holders.

 The A-Piece holder shall have all rights with respect to the servicing, administration, and
 exercise of rights and remedies with respect to the Loan, including, without limitation, the sole
 and exclusive authority to (i) modify or waive any of the terms of the Loan Documents, (ii)
 consent to any action or failure to act by the Borrower or any party to the Loan Documents, (iii)
 vote all claims with respect to the Loan in any bankruptcy, insolvency or other similar
 proceedings, and (iv) take legal action to enforce or protect the A-Piece and/or B-Piece interests
 with respect to the Loan or to refrain from exercising any powers or rights under the Loan
 Documents, including the right at any time to call or waive any defaults or accelerate or refrain
 from accelerating the Loan or institute any foreclosure action.




                                                 7
                                            Exhibit “A”


                                                                                          Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 37 of 48 Page ID #:50


                                     SCHEDULE 2
                            TO LOAN PURCHASE CERTIFICATE

                                QUALIFICATION OF
              SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 IF AND TO THE EXTENT ANY OF THE REPRESENTATIONS, WARRANTIES AND
 COVENANTS BEING MADE BY SELLER UNDER ARTICLE 4 OF THE MASTER
 AGREEMENT ARE NOT TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
 THE DATE OF THIS LOAN PURCHASE CERTIFICATE AND AS OF THE CLOSING
 DATE FOR THE LOANS IDENTIFIED IN THIS LOAN PURCHASE CERTIFICATE, THEN
 SPECIFICALLY IDENTIFY (BY SECTION NUMBER OF THE MASTER AGREEMENT)
 THE EXTENT TO WHICH SUCH REPRESENTATIONS, WARRANTIES AND
 COVENANTS ARE NOT TRUE AND CORRECT IN ALL MATERIAL RESPECTS.

 (See Article 4 of the Master Agreement)

          None.

 OR

 Section            Exception

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

 [_________]        ___________________________________________________________

                                      Material Disclosures

          None.

 OR

 ______________________________________________________________________________
 ______________________________________________________________________________


                                                8
                                           Exhibit “A”


                                                                           Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 38 of 48 Page ID #:51


                                          EXHIBIT B

                                          ALLONGE

         This Allonge is affixed to, and is hereby made a part of, that certain ___[Promissory
  Note]___, dated ___________, 20___, in the original principal amount of $_______________.00
  (“Note”), made by ______________________, for the benefit of ______________________, a
  _______________________ (“Assignor”), and evidences the endorsement of the Note by
  Assignor as provided in that certain Master Loan Sale Agreement, dated ______________,
  20___, by and between Assignor and the endorsee hereon, to wit:

        The Note is hereby made PAYABLE TO THE ORDER OF [_______________], at
  [_______________].

  Dated: __________________, 201__          ASSIGNOR:

                                            _____________________________________,
                                            a _____________________________________


                                            By: _________________________________
                                                 Name: ___________________________
                                                 Title: ____________________________




                                              1
                                          Exhibit “B”


                                                                                     Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 39 of 48 Page ID #:52


                                           EXHIBIT C

                ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS

       THIS ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS (“Assignment”),
 is made as of the ___________ day of ___________, 201__, by and between
 ________________________,     a   ________________________     (“Assignor”), and
 ________________________, a ________________________ (“Assignee”).

 Assignor and Assignee have entered into that certain Master Loan Sale Agreement dated
 ___________, 201__ (the "Agreement"), for the purchase and sale of those certain promissory
 notes and the assignment of those certain loan documents to Assignee, all as more particularly
 described in the Agreement. Capitalized terms not otherwise defined herein have the meanings
 given to them in the Agreement.

 This Assignment is being made pursuant to the terms of the Agreement for the purpose of
 assigning to Assignee all of Assignor’s rights, title and interest in and to those certain loan
 documents described on Schedule 1 attached hereto (the “Loan Documents”).

 NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
 are hereby acknowledged, the parties hereto hereby agree as follows:

 1.       Assignment of Loan Documents. Assignor hereby grants, assigns, transfers, conveys and
 delivers to Assignee the Loan Documents and all of Assignor’s right, title, interest, benefits and
 privileges thereunder, and Assignee hereby accepts such Assignment. Notwithstanding anything
 to the contrary in this Assignment, Assignor shall continue to be entitled (on a non-exclusive
 basis) to the rights of indemnity, defense and to be held harmless provided to the lender under
 the Loan Documents; provided, however, that (i) nothing herein shall be construed to limit the
 right, title and interest of Assignee once Assignee becomes the lender under the Loan
 Documents, to all such rights of indemnity, defense and to be held harmless, (ii) if and to the
 extent Assignor’s rights of indemnity, defense and to be held harmless provided to the lender
 under the Loan Documents conflict or compete in any way with Assignee’s rights of indemnity,
 defense and to be held harmless provided to the lender under the Loan Documents, Assignee’s
 rights shall have priority, and (iii) if and to the extent any amounts are recoverable from or
 payable by a borrower and/or any guarantor under the Loan Documents in satisfaction of such
 indemnity and/or defense obligations, then as between Assignee (and Buyer’s Related Persons)
 and Assignor (and Seller’s Related Persons), Assignee (and Buyer’s Related Persons) shall have
 first priority as to same.

 2.      Assumption of Obligations. By acceptance of this Assignment, Assignee hereby assumes
 and agrees to hereafter perform and to be bound by all of the terms, covenants, conditions and
 obligations imposed upon or assumed by Assignor under the Loan Documents from and after the
 Closing (as defined in the Agreement).

 3.      Successors and Assigns. This Assignment shall be binding upon and inure to the benefit
 of the successors, assigns, personal representatives, heirs and legatees of the respective parties
 hereto.


                                                1
                                            Exhibit “C”

                                                                                           Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 40 of 48 Page ID #:53


  4.      Attorneys’ Fees. In the event of the bringing of any action or suit by a Party hereto
  against another Party hereunder by reason of any breach of any of the covenants, conditions,
  agreements or provisions on the part of the other Party arising out of this Assignment, then in
  that event the prevailing Party shall be entitled to have and recover of and from the other Party
  all costs and expenses of the action or suit, including reasonable attorneys’ fees.

  5.     Governing Law. This Assignment shall be governed by, interpreted under, and construed
  and enforceable with, the laws of the State of California.

  6.     Counterparts. This Assignment may be executed in multiple counterparts, each of which
  shall be deemed an original, but all of which, together, shall constitute one and the same
  instrument.

                                [SIGNATURE PAGE FOLLOWS]




                                                2
                                            Exhibit “C”

                                                                                         Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 41 of 48 Page ID #:54


        IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
        date first written above.

  “ASSIGNOR”:                                   ___________________________________
                                                a __________________________________


                                                By: _______________________________
                                                      Name: _________________________
                                                      Title: __________________________

  “ASSIGNEE”:                                   ___________________________________
                                                a __________________________________


                                                By: _______________________________
                                                      Name: _________________________
                                                      Title: __________________________




                                            3
                                        Exhibit “C”


                                                                                 Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 42 of 48 Page ID #:55


                                 SCHEDULE “1”

                                      TO

              ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS

         [LIST ALL LOAN DOCUMENTS BEING ASSIGNED TO PEER STREET]




                                       4
                                   Exhibit “C”


                                                                       Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 43 of 48 Page ID #:56


                                             EXHIBIT D

                   FORM OF ASSIGNMENT OF SECURITY INSTRUMENT

 RECORDING REQUESTED BY:

 ___________________________
 ___________________________

 WHEN RECORDED RETURN TO:

 ___________________________
 ___________________________
 ___________________________

 APN: ____________________
 __________________________________________________________________________________

       ASSIGNMENT OF [DEED OF TRUST/MORTGAGE/DEED TO SECURE DEBT]

      This ASSIGNMENT OF [DEED OF TRUST/MORTGAGE/DEED TO SECURE DEBT]
 (“Assignment”) is made this ____ day of _____________, 201__, by __________________, a
 _________________ (“Assignor”), to __________________, a _________________
 (“Assignee”).

       FOR VALUE RECEIVED, Assignor hereby sells, grants, assigns, and transfers to
 Assignee any and all of its right, title and interest in and to that certain [Security Instrument]__,
 dated ________________, made by ________________, for the benefit of Assignor (“Security
 Instrument”), and recorded on _________________, in the Official Records of _____________
 County, [______], as Instrument Number _______________, and as a lien on that certain real
 property described on Exhibit A, attached hereto and made a part hereof.

      TOGETHER with the note or notes therein described or referred to, the money due and to
 become due thereon with interest, and all rights accrued or to accrue under the foregoing
 Security Instrument.

                                   [Signature On Following Page]




                                                 1
                                             Exhibit “E”

                                                                                             Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 44 of 48 Page ID #:57


        IN WITNESS WHEREOF, this Assignment is made to be effective as of the date first
 above written.

                                         ASSIGNOR:

                                         _____________________________________,
                                         a _____________________________________


                                         By: _________________________________
                                              Name: ___________________________
                                              Title: ____________________________




                                           2
                                       Exhibit “E”

                                                                                Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 45 of 48 Page ID #:58


                                      ACKNOWLEDGMENT

 A notary public or other officer completing this certificate verifies only the identity of the
 individual who signed the document to which this certificate is attached, and not the truthfulness,
 accuracy, or validity of that document.

 STATE OF [________]                                 )
                                                     ) ss
 COUNTY OF _____________________                     )


 On ____________________, before me, ____________________________, a Notary Public,
 personally appeared _______________________________, who proved to me on the basis of
 satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
 instrument, and acknowledged to me that he/she/they executed the same in his/her/their
 authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or
 the entity upon behalf of which the person(s) acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of [________] that the
 foregoing paragraph is true and correct.

 WITNESS my hand and official seal.




 Notary Public




                                                3
                                            Exhibit “E”


                                                                                            Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 46 of 48 Page ID #:59


                              EXHIBIT A TO
      ASSIGNMENT OF [DEED OF TRUST/MORTGAGE/DEED TO SECURE DEBT]
                     LEGAL DESCRIPTION OF PROPERTY

                        [To Be Inserted Prior To Recordation]




                                        4
                                    Exhibit “E”

                                                                       Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 47 of 48 Page ID #:60


                                         EXHIBIT E


                         FORM OF BORROWER NOTICE LETTER

                                      [Current Servicer]
                                         [Address]
                                      [City, State, Zip]

     [Date]
     [Borrower]
     [Address]
     [City, State Zip]

     Re: Notice of Assignment, Sale or Transfer of Servicing Rights
     Our Reference: [Acct. No. /Borrower Name]

     Please be advised that effective [Transfer Date], servicing of your loan will be transferred from
     [Current Servicer] to [New Servicer].

     This transfer of the servicing does not affect any of the terms or conditions of your mortgage
     documents other than terms directly related to the servicing of your loan.

     Except in limited circumstances, the law requires that your present Servicer send you this notice
     at least 15 days before the effective date of transfer, or at closing. Your new Servicer must also
     send you this notice no later than 15 days after the effective date or at closing.

     If you have any questions relating to the transfer of servicing from your present servicer, please
     call [Current Servicer Phone Number] between [___AM and ____PM] Monday through Friday.

     Your new Servicer will be [New Servicer] The business address for your new Servicer is:

     CORRESPONDENCE                                                 PAYMENTS
     [New Servicer]                                                 [New Servicer]
     [Address]                                                      [Address]
     [City, State Zip]                                              [City, State Zip]


     If you have any questions relating to the transfer of servicing to [New Servicer], call [Current
     Servicer Phone Number] between [___AM and ____PM] Monday through Friday.

     Your present Servicer will continue accepting payments from you through [Transfer Date
     Your new Servicer, [New Servicer], will begin accepting payments from you after
     [Transfer Date]. Send all payments due on or after that date to your new Servicer.




                                             1
                                         Exhibit “E”

                                                                                          Exhibit 1
Case 2:19-cv-07724-DSF-GJS Document 1-1 Filed 09/06/19 Page 48 of 48 Page ID #:61


       You should also be aware of the following information, which is set out in more detail
       Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. Section 2605):

             During the 60-day period following the effective date of the transfer of the loan
             servicing, a loan payment received by your old Servicer before its due date may not
             be treated by the new loan Servicer as late, and a late fee may not be imposed on
             you.

       Section 6 of RESPA (12 U.S.C. section 2605) gives you certain consumer rights. If you
       send a "qualified written request" to your loan Servicer concerning the servicing of your
       loan, your Servicer must provide you with a written acknowledgment within 20 Business
       Days of receipt of your request. A "qualified written request" is a written correspondence,
       other than notice on a payment coupon or other payment medium supplied by the Servicer,
       which includes your name and account number, and your reasons for the request. If you
       want to send a "qualified written request" regarding the servicing of your loan, it must be
       sent to:

              New Servicer]
              [Address]
              [City, State Zip]

       Not later than 60 Business Days after receiving your request, your Servicer must make any
       appropriate corrections to your account, and, must provide you with a written clarification
       regarding any dispute. During this 60-business day period, your Servicer may not provide
       information to a consumer reporting agency concerning any overdue payment related to
       such period or qualified written request. However, this does not prevent the Servicer from
       initiating foreclosure if proper grounds exist under the mortgage documents.

       A Business Day is a day on which the offices of the business entity are open to the public
       for carrying on substantially all of its business functions.

       Section 6 of RESPA also provides for damages and costs for individuals or classes of
       individuals in circumstances where Servicers are shown to have violated the requirements
       of that section. You should seek legal advice if you believe your rights have been violated.

       Sincerely,

       [Current Servicer]




                                              2
                                          Exhibit “E”


                                                                                        Exhibit 1
